

LEASE


BY AND BETWEEN


DWF HI WALSH BOWERS, LLC,
a Delaware limited liability company
as Landlord


and


MIRAMAR LABS, INC.,
a Delaware limited liability company,
as Tenant




For Premises located at
2790 Walsh Avenue, Santa Clara, California




-1-
7782265_1.docx

--------------------------------------------------------------------------------






TABLE OF CONTENTS


SUMMARY OF BASIC LEASE TERMS
1
ARTICLE 1 DEFINITIONS
5
ARTICLE 2 DEMISE, CONSTRUCTION, AND ACCEPTANCE
8
ARTICLE 3 RENT
9
ARTICLE 4 USE OF PREMISES
16
ARTICLE 5 TRADE FIXTURES AND ALTERATIONS
17
ARTICLE 6 REPAIR AND MAINTENANCE
21
ARTICLE 7 WASTE DISPOSAL AND UTILITIES
22
ARTICLE 8 OPERATING EXPENSES
27
ARTICLE 9 INSURANCE
32
ARTICLE 10 LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY
35
ARTICLE 11 DAMAGE TO PREMISES
36
ARTICLE 12 CONDEMNATION
37
ARTICLE 13 DEFAULT AND REMEDIES
39
ARTICLE 14 ASSIGNMENT AND SUBLETTING
42
ARTICLE 15 GENERAL PROVISIONS
47










--------------------------------------------------------------------------------






LEASE
This Lease is dated as of the lease reference date specified in Section A of the
Summary of Basic Lease Terms and is made by and between the party identified as
Landlord in Section B of the Summary and the party identified as Tenant in
Section C of the Summary.
SUMMARY OF BASIC LEASE TERMS


SECTION
(LEASE REFERENCE)
TERMS



A.
Lease Reference Date:
December 16, 2013
(Introduction)
 
 
B.
Landlord:
DWF III Walsh Bowers, LLC
(Introduction)
 
a Delaware limited liability company
C.
Tenant:
Miramar Labs, Inc.
(Introduction)
 
a Delaware limited liability company
D.
(§ 1.20)
Premises:
That area consisting of approximately 29,256 square feet of gross leasable area
the address of which is 2790 Walsh Avenue, Santa Clara, California. An outlined
of the Premises is attached hereto as Exhibit A. The Premises is located in the
Building described below.
E.
(§1.21)
Project:
The land and improvements outlined on Exhibit B currently with the Building
described below.
F.
(§ 1.7)
Building:
The building having commonly known addresses of 2845 and 2855 Bowers Avenue, and
2790 Walsh Avenue, Santa Clara, California. The Building contains approximately
61,500 square feet of gross leasable area.
The gross leasable area of the Premises and Building referred to above shall be
deemed the actual gross leasable area in the Premises and Building.
G.
(§ 1.28)
Tenant’s Share:
47.57% of the Building based on the ratio that the rentable square footage of
the Premises bears to the total rentable square footage in the Building.






--------------------------------------------------------------------------------





H.
(§4.5)
Tenant’s Allocated Parking Stalls:
97 parking spaces.
I.
(§ 1.24)
Scheduled Commencement Date:
March 1, 2014.
J. (§ 1.17)
Lease Term:
Sixty-two (62) calendar months (plus the partial month following the
Commencement Date if such date is not the first day of a month). If the
Commencement Date is other than the first day of a calendar month, the first
month of the Lease Term shall include the remainder of the calendar month in
which the Commencement Date occurs plus the first full calendar month
thereafter.
K.
(§ 3-1 )
Base Monthly Rent:
The Base Monthly Rent shall be in the following applicable amounts:
 
Months
Base Monthly Rent
 
1-12
$42,421.20 (subject to the Base Rent Abatement provided below)
 
13 — 24
$43,693.84
 
25 — 36
$45,004.65
 
37 — 48
$46,354.79
 
49 — 60
$47,745.43
 
61 —62
$49,177.80
 
The foregoing schedule starts as of the Commencement Date. If the Commencement
Date occurs other than on the first day of a calendar month, the first month of
the Term shall consist of the remainder of the partial month in which the
Commencement Date occurs plus the next full calendar month; provided however,
the inclusion of such partial month with the next full calendar month shall not
entitle Tenant to any additional free rent as hereinafter described. Except as
provided in this paragraph, Landlord agrees not to demand or collect and Tenant
shall have no obligation to pay Base Monthly Rent for the first three (3) months
of the Lease Term (the “Base Rent Abatement Period”); provided, however, that if
the Commencement Date is other than the first day of a calendar month, the Base
Rent Abatement Period shall be the first ninety (90) days from and including the
Commencement Date. The Base Monthly Rent abated for the Base Rent Abatement
Period collectively shall be referred to as the “Base Rent Abatement.” Tenant
shall be required to pay Tenant’s Share of Operating Expenses and all other
Additional Rent and charges during the Base Rent Abatement Period and continuing
throughout the Lease Term.
L.
(§ 33)
Prepaid Rent:
$42,421.20.
M.
(§ 3.5 & §3.6)
Letter of Credit:
Letter of Credit for $295,067.00.



-2-



--------------------------------------------------------------------------------





N.
(§ 4.1)
Permitted Use:


The Premises shall be used solely for general office, research and development,
medical device light manufacturing, and small outpatient clinic, but for no
other purpose. The use of any portion of the Premises for the outpatient clinic
shall be conditioned upon and subject to the following:
(a) The maximum rentable square footage of space for the clinic shall be limited
to 1000 rentable square feet in the aggregate in the Premises;
(b) The clinic shall not be open to the general public and shall be solely for
the purposes of: i) clinical research on Tenant’s devices; ii) clinical studies
approved by an appropriate Institutional Review Board and/or the US Food and
Drug Administration; iii) training physicians on the use of Tenant’s devices;
and customer demonstrations;
(c) The clinic may be licensed to a qualified physician to perform the uses set
forth in sub-paragraph (b) above;
(d) The clinic shall not be used for more than 20% of regular business hours and
shall not interfere with any other tenant’s or occupants use or occupancy of any
portion of the Building;
(e) At its expense, Tenant shall be solely responsible for obtaining all
licenses and permits for the conduct of such clinic and shall provide copies of
same to Landlord;
(f) Any additional alterations or improvements required under any applicable
federal, state or local law shall be the responsibility of Tenant at its
expense;
(g) Except where as expressly permitted in this Lease, Tenant shall not use any
Hazardous Materials in connection with the clinic or in providing any services
or tests to visitors of the clinic; and
(h) Except with respect to a qualified physician using the clinic in accordance
with the permitted uses set forth herein, the right to operate the clinic is
personal to the original party signing this Lease as Tenant but may not be
exercised or relied upon by any other party.



-3-



--------------------------------------------------------------------------------





O.
(§ 5.2)
Permitted Tenant’s Alterations limit:
$30,000.00
P.
(§9 A)
Tenant’s Liability Insurance Minimum:
$5,000,000.00
Q.
(§ 1.3)
Landlord’s Address:








With a copy to:
Divco West Real Estate Services, Inc.
3032 Bunker Hill Lane, Suite 102
Santa Clara, CA 95054
Attn: Property Manager


Divco West Real Estate Services, Inc.
575 Market Street, 35th floor
San Francisco, CA 94105
Attn.: Asset Manager
R.
(§ 1.3)
Tenant’s Address:


Prior to the Commencement Date:
445 Indio Way
Sunnyvale, CA 94085
Attn.: Chief Financial Officer


From and after the Commencement Date:
At the Premises
Attn.: Chief Financial Officer
S.
(§15.13)
Retained Real Estate Brokers:
Colliers International and CBRE representing Landlord, and Kidder Mathews
representing Tenant.
T.
(§ 1.16)
Lease:
This Lease includes the summary of the Basic Lease Terms, the Lease, and the
following exhibits and addenda:
 
 
Exhibit A — Outline of Premises
 
 
Exhibit B — Project Site Plan
 
 
Exhibit C - Work Letter for Tenant Improvements
 
 
Exhibit D - Acceptance Agreement
 
 
Exhibit E — Option to Extend
 
 
Exhibit F — Hazardous Material Certificate

The foregoing Summary is hereby incorporated into and made a part of this Lease.
Each reference in this Lease to any term of the Summary shall mean the
respective information set forth above and shall be construed to incorporate all
of the terms provided under the particular paragraph pertaining to such
information. In the event of any conflict between the Summary and the Lease, the
Summary shall control.
ARTICLE 1 DEFINITIONS
1.1    General: Any initially capitalized term that is given a special meaning
by this Article 1, the Summary, or by any other provision of this Lease
(including the exhibits attached hereto) shall have such meaning when used in
this Lease or any addendum or amendment hereto unless otherwise clearly
indicated by the context.
1.2    Additional Rent: The term “Additional Rent” is defined in Section 3.2.


-4-



--------------------------------------------------------------------------------





1.3    Address for Notices: The term “Address for Notices” means the addresses
set forth in Sections Q and R of the Summary; provided, however, that after the
Commencement Date, Tenant’s Address for Notices shall be the address of the
Premises.
1.4    Agents: The term “Agents” means the following: (i) with respect to
Landlord, the employees and agents of Landlord; and (ii) with respect to Tenant,
the employees, contractors, agents and invitees of Tenant and Tenant’s
subtenants and their respective agents, employees, contractors, and invitees.
1.5    Agreed Interest Rate: The term “Agreed Interest Rate” means that interest
rate determined as of the time it is to be applied that is equal to the lesser
of (i) 5% in excess of the discount rate established by the Federal Reserve Bank
of San Francisco as it may be adjusted from time to time, or (ii) the maximum
interest rate permitted by Law.
1.6    Base Monthly Rent: The term “Base Monthly Rent” means the fixed monthly
rent payable by Tenant pursuant to Section 3.1 which is specified in Section K
of the Summary.
1.7    Building: The term “Building” means the building in which the Premises
are located which Building is identified in Section F of the Summary.
1.8    Commencement Date: The term “Commencement Date” is the date the Lease
Term commences, which term is defined in Section 2.2.
1.9    Common Area: The term “Common Area” means all areas and facilities within
the Project that are not designated by Landlord for the exclusive use of Tenant
or any other lessee or other occupant of the Project, including the parking
areas, access and perimeter roads, pedestrian sidewalks, landscaped areas, trash
enclosures, recreation areas and the like.
1.10    Operating Expenses: The term “Operating Expenses” is defined in
Section 8.2.
1.11    Effective Date: The term “Effective Date” means the date the last
signatory to this Lease whose execution is required to make it binding on the
parties hereto shall have executed this Lease.
1.12    Event of Tenant’s Default: The term “Event of Tenant’s Default” is
defined in Section 13.1.
1.13    Hazardous Materials: The terms “Hazardous Materials” and “Hazardous
Materials Laws” are defined in Section 7.2F.
1.14    Insured and Uninsured Peril: The terms “Insured Peril” and “Uninsured
Peril” are defined in ¶1.2E.
1.15    Law: The term “Law” means any judicial decision, statute, constitution,
ordinance, resolution, regulation, rule, administrative order, or other
requirement of any municipal, county, state, federal or other government agency
or authority having jurisdiction over the parties to this


-5-



--------------------------------------------------------------------------------





Lease or the Premises, both, in effect either at the Effective Date or any time
during the Lease Term, including, without limitation, any Hazardous Material Law
(as defined in Section 7.2F) and the Americans with Disabilities Act, 42 U.S.C.
§§ 12101 et. seq. and any rules, regulations, restrictions, guidelines,
requirements or publications promulgated or published pursuant thereto.
1.16    Lease: The term “Lease” means the Summary and al elements of this Lease
identified in Section T of the Summary, all of which are attached hereto and
incorporated herein by this reference.
1.17    Lease Term: The term “Lease Term” or “Term” means the term of this Lease
which shall commence on the Commencement Date and continue for the period
specified in Section J of the Summary.
1.18    Lender: The term “Lender” means any beneficiary, mortgage, secured
party, lessor, or other holder of any Security Instrument.
1.19    Permitted Use: The term “Permitted Use” means the use specified in
Section N of the Summary.
1.20    Premises: The term “Premises” means that building area described in
Section D of the Summary that is within the Building.
1.21    Project: The term “Project” means that real property and the
improvements thereon which are specified in Section E of the Summary. Landlord
reserves the right, in its sole and absolute discretion, to include such other
buildings in the Project, to sell, transfer, assign or otherwise dispose of any
building or parcel in the Project and elect to remove such building and/or
parcel from the Project.
1.22    Private Restrictions: The term “Private Restrictions” means al recorded
covenants, conditions and restrictions, private agreements, reciprocal easement
agreements, and any other recorded instruments affecting the use of the Premises
which (i) exist as of the Effective Date, or (i) are after the Effective Date.
1.23    Real Property Taxes: The term “Real Property Taxes” is defined in
Section 8.3.
1.24    Scheduled Commencement Date: The term “Scheduled Commencement Date”
means the date specified in Section I of the Summary.
1.25    Security Instrument: The term “Security Instrument” means any underlying
lease, mortgage or deed of trust which now or hereafter affects the Project, and
any renewal, modification, consolidation, replacement or extension thereof.
1.26    Summary: The term “Summary” means the Summary of Basic Lease Terms that
immediately precedes Article I of this Lease.


-6-



--------------------------------------------------------------------------------





1.27    Tenant’s Alterations: The term “Tenant’s Alterations” or “Tenant’s
Alteration” or “Tenant Alteration” means al improvements, additions,
alterations, and fixtures installed in the Premises by Tenant.
1.28    Tenant’s Share: The term “Tenant’s Share” means the percentage obtained
by dividing Tenant’s gross leasable area in the Premises (as set forth D of the
Summary) by the gross leasable area in the Building, which as of the Effective
Date are the percentages identified in Section G of the Summary.
1.29    Trade Fixtures: The term “Trade Fixtures” means (i) Tenant’s inventory,
furniture, signs, and business equipment, and (i) anything affixed to the
Premises by Tenant at its expense for purposes of trade, manufacture, ornament
or domestic use (except replacement of similar work or material originally
installed by Landlord) which can be removed without material injury to the
Premises unless such thing has, by the manner in which it is affixed, become an
integral part of the Premises.


-7-



--------------------------------------------------------------------------------





ARTICLE 2 DEMISE, CONSTRUCTION, AND ACCEPTANCE
2.1    Demise of Premises: Landlord hereby leases to Tenant, and Tenant leases
from Landlord, for the Lease Term upon the terms and conditions of this Lease,
the Premises for Tenant’s own use in the conduct of Tenant’s business together
with (i) the non-exclusive right to use the number of Tenant’s Allocated Parking
Stalls within the Common Area subject to the limitations set forth in
Section 4.5), and (ii) the non-exclusive right to use for ingress and egress
from the Premises. Landlord reserves the use of the exterior walls, the roof and
the area beneath above the Premises, together with the right to install,
maintain, use, and replace ducts, wires, conduits and pipes leading through the
Premises in locations which will not materially interfere with Tenant’s use of
the Premises.
2.2    Commencement Date: The “Commencement Date” shall mean the earlier of
(i) the date the “Tenant Improvements” have been “Substantially Completed” (as
such terms are defined in Exhibit C attached hereto), (ii) the date Tenant
starts conducting its normal business in the Premises, or (iii) March 1, 2014.
2.3    Construction of Improvements: Tenant shall construct the Tenant
Improvements (as defined in Exhibit C) in accordance with the terms of
Exhibit C.
2.4    Delivery and Acceptance of Possession: If this Lease provides that
Landlord must deliver possession of the Premises to Tenant on a certain date,
and if Landlord is unable to deliver possession of the Premises to Tenant on or
before such date for any reason whatsoever, then this Lease shall not be void or
voidable except as provided in this paragraph, and Landlord shall not be liable
to Tenant for any loss or damage resulting therefrom. If the delay in delivery
is due to any delay caused by Tenant or any of its Agents or otherwise due to
the acts or omissions of Tenant or its employees, agents or contractors
(including without limitation the failure to timely deliver plans, insurance
certificates or other items as required by this Lease), then the delivery date
shall be deemed (for the purposes of calculating the Commencement Date) the date
the Premises would have been delivered but for such delays by Tenant.
Tenant shall accept possession and enter into good faith occupancy of the entire
Premises and commence the operation of its business therein within 30 days after
the Commencement Date. Tenant acknowledges that it has had an opportunity to
conduct, and has conducted, such inspections of the Premises as it deems
necessary to evaluate its condition. Except as otherwise specifically provided
herein, Tenant agrees to accept possession of the Premises in its then existing
condition, “AS-IS”, including all patent and latent defects. Tenant’s taking
possession of any part of the Premises shall be deemed to be an acceptance by
Tenant of any work of improvement done by Landlord in such part as complete and
in accordance with the terms of this Lease except for defects of which Tenant
has given Landlord written notice prior to the time Tenant takes possession. At
the time Landlord delivers possession of the Premises to Tenant, Landlord and
Tenant shall together execute an acceptance agreement in the form attached as
Exhibit D, appropriately completed. Landlord shall have no obligation to deliver
possession, nor shall Tenant be entitled to take occupancy, of the Premises
until such acceptance agreement has been executed, and Tenant’s obligation to
pay Base Monthly Rent and Additional Rent shall not be excused or delayed
because of


-8-



--------------------------------------------------------------------------------





Tenant’s failure to execute such acceptance agreement. If requested by Landlord,
Tenant shall also execute and deliver to Landlord an acknowledge agreement in
the form attached hereby as Exhibit D, appropriate completed, to further confirm
the Commencement Date.
2.5    Early Occupancy Period. Landlord shall deliver possession of the Premises
to Landlord within five (5) business days after the date this Lease has been
fully executed by Tenant and Landlord, provided Tenant has paid to Landlord the
prepaid Rent and delivered to Landlord the Letter of Credit and insurance
certificates required under this Lease. The date Landlord delivers possession
shall be referred to as the “Delivery Date.” The period of time from and
including the Delivery Date to immediately prior to the Commencement Date shall
be referred to as the “Early Occupancy Period.” During the Early Occupancy
Period, Tenant shall comply with all of the terms and provisions of this Lease
that would otherwise apply during the Lease Term, except that Tenant shall not
have to pay Base Monthly Rent or Tenant’s Share of Operating Expenses during the
Early Occupancy Period. Said early occupancy shall not advance the Commencement
Date of this Lease.
ARTICLE 3 RENT
3.1    Base Monthly Rent: Commencing on the Commencement Date and continuing
throughout the Lease Term, Tenant shall pay to Landlord the Base Monthly Rent
set forth in Section K of the Summary.
3.2    Additional Rent: Commencing on the Commencement Date and continuing
throughout the Lease Term, Tenant shall pay the following as additional rent
(the “Additional Rent”): (i) any late charges or interest due Landlord pursuant
to Section 3.4; (ii) Tenant’s Share of Operating Expenses as provided in
Section 8.1; (iii) Landlord’s share of any Subrent received by Tenant upon
certain assignments and sublettings as required by Section 14.1; (iv) any legal
fees and costs due Landlord pursuant to Section 15.9; and (v) any other charges
due Landlord pursuant to this Lease.
3.3    Payment of Rent: Concurrently with the execution of this Lease by Tenant,
Tenant shall pay to Landlord the amount set forth in Section L of the Summary as
prepayment of rent for credit against the first installment(s) of Base Monthly
Rent. The term “Rent” or “rent” shall mean Base Monthly Rent, Additional Rent
and other sums required to be paid by Tenant under this Lease. All rent required
to be paid in monthly installments shall be paid in advance on the first day of
each calendar month during the Lease Term. All rent shall be paid in lawful
money of the United States, without any abatement, deduction or offset
whatsoever (except as specifically provided in Section 11.4 and Section 12.3),
and without any prior demand therefor. Rent shall be paid to Landlord at its
address set forth in Section 0 of the Summary, or at such other place as
Landlord may designate from time to time. Tenant’s obligation to pay Base
Monthly Rent and Tenant’s Share of Operating Expenses shall be prorated at the
commencement and expiration of the Lease Term.
3.4    Late Charge, Interest and Quarterly Payments:
A.    Late Charge. Tenant acknowledges that the late payment by Tenant of any
installment of rent, or any other sum of money required to be paid by Tenant
under this Lease, will


-9-



--------------------------------------------------------------------------------





cause Landlord to incur certain costs and expenses not contemplated under this
Lease, the exact amount of such costs being extremely difficult and impractical
to fix. Such costs and expenses will include, without limitation, attorneys’
fees, administrative and collection costs, and processing and accounting
expenses and other costs and expenses necessary and incidental thereto. If any
Base Monthly Rent or Additional Rent is not received by Landlord from Tenant
when due such payment is due, then Tenant shall immediately pay to Landlord a
late charge equal to 5% of such delinquent rent as liquidated damages for
Tenant’s failure to make timely payment. In no event shall this provision for a
late charge be deemed to grant to Tenant a grace period or extension of time
within which to pay any rent or prevent Landlord from exercising any right or
remedy available to Landlord upon Tenant’s failure to pay any rent due under
this Lease in a timely fashion, including any right to terminate this Lease
pursuant to Section 13.2B.
B.    Interest. If any rent remains delinquent for a period in excess of ten
(10) days then, in addition to such late charge, Tenant shall pay to Landlord
interest on any rent that is not paid when due at the Agreed Interest Rate
following the date such amount became due until paid.
C.    Quarterly Payments. If Tenant during any twelve (12) month period shall be
more than five (5) days delinquent in the payment of any rent or other amount
payable by Tenant hereunder on three (3) or more occasions, then,
notwithstanding anything herein to the contrary, Landlord may, by written notice
to Tenant, elect to require Tenant to pay all Base Monthly Rent and Additional
Rent quarterly in advance. Such right shall be in addition to and not in lieu of
any other right or remedy available to Landlord hereunder or at law on account
of Tenant’s default hereunder.
3.5    Security Deposit: Any cash Security Deposit, to the extent a cash
Security Deposit is permitted by Landlord in its sole and absolute discretion,
paid by Tenant to Landlord shall remain the sole and separate property of
Landlord until actually repaid to Tenant (or at Landlord’s option the last
assignee, if any, of Tenant’s interest hereunder), said sum not being earned by
Tenant until all conditions precedent for its payment to Tenant have been
fulfilled. As this sum both in equity and at law is Landlord’s separate
property, Landlord shall not be required to (1) keep said deposit separate from
his general accounts, or (2) pay interest, or other increment for its use. If
Tenant fails to pay rent or other charges when due hereunder, or otherwise
defaults with respect to any provision of this Lease, including and not limited
to Tenant’s obligation to restore or clean the Leased Premises following
vacation thereof, Tenant, at Landlord’s election, shall be deemed not to have
earned the right to repayment of those portions of the Security Deposit used or
applied by Landlord for the payment of any rent or other charges in default, or
for the payment of any other sum to which Landlord may become obligated by
reason of Tenant’s default, or to compensate Landlord for any loss or damage
which Landlord may suffer thereby. Landlord may retain such portion of the
Security Deposit as it reasonably deems necessary to restore or clean the Leased
Premises following vacation by Tenant. The Security Deposit is not to be
characterized as rent until and unless so applied in respect of a default by
Tenant. Tenant hereby waives the provisions of Section 1950.7 of the California
Civil Code, and all other provisions of law, now or hereafter in force, which
provide that Landlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of rent, to repair damage
caused by Tenant or to clean the Leased Premises, it being agreed that Landlord
may, in addition, claim those sums reasonably necessary to compensate


-10-



--------------------------------------------------------------------------------





Landlord for any other loss or damage, foreseeable or unforeseeable, caused by
the act or omission of Tenant or any officer, employee, agent or invitee of
Tenant. If Landlord elects to use or apply all or any portion of the Security
Deposit as provided in Section 3.5, Tenant shall within ten (10) days after
written demand therefor pay to Landlord in cash, an amount equal to that portion
of the Security Deposit used or applied by Landlord, and Tenant’s failure to so
do shall be a material breach of this Lease. The ten (10) day notice specified
in the preceding sentence shall insofar as not prohibited by law, constitute
full satisfaction of notice of default provisions required by law or ordinance.
3.6    Letter of Credit. Concurrent with Tenant’s execution of this Lease,
Tenant shall deliver to Landlord, as protection for the full and faithful
performance by Tenant of all of its obligations under this Lease and for all
losses and damages Landlord may suffer (or that Landlord reasonably estimates it
may suffer) as a result of any breach, default or failure to perform by Tenant
under this Lease, an irrevocable and unconditional negotiable standby Letter of
Credit (“Letter of Credit”), in the form as is acceptable to Landlord, payable
at an office in the San Francisco Bay Area, California, running in favor of
Landlord and issued by a solvent, nationally recognized bank with a long term
rating of BBB or higher, under the supervision of the Superintendent of Banks of
the State of California, or a national banking association (an “Acceptable
Issuing Bank”), in the amount provided in Section M of the Summary to this Lease
(the “Letter of Credit Amount”). Tenant shall pay all expenses, points, or fees
incurred by Tenant in obtaining the Letter of Credit and any replacement Letter
of Credit. The bank issuing the Letter of Credit (the “Bank”) shall be subject
to Landlord’s prior written approval, which approval shall not be withheld by
Landlord if the proposed Bank is an Acceptable Issuing Bank. If an Acceptable
Issuing Bank is declared insolvent or taken over by the Federal Deposit
Insurance Corporation or any governmental agency for any reason or does not meet
the standards to be approved an Acceptable Issuing Bank, Tenant shall deliver a
replacement Letter of Credit from another Bank approved by Landlord that meets
the standards for an Acceptable Issuing Bank within the earlier of (i) thirty
(30) days after notice from Landlord that the Bank does not meet the standard
for an Acceptable Issuing Bank, or (ii) the date the Bank is declared insolvent
or taken over for any reason by the Federal Deposit Insurance Corporation or any
other governmental agency. In addition, the Letter of Credit shall expressly
provide for the following:
shall be “callable” at sight, irrevocable, and unconditional;
shall be maintained in effect, whether through renewal or extension, for the
period from the date of this Lease and continuing until the date (the “Letter of
Credit Expiration Date”) that is one sixty (60) days after the expiration of the
Term (as the Term may be extended). The Letter of Credit may be for one year
period, provided the Letter of Credit is automatically extended for not less
than a one year period unless the issuing Bank provides written notice to
Landlord not less than sixty (60) days prior to the then expiration date of the
Letter of Credit that the issuing Bank will not renew or extend the Letter of
Credit, in which case Tenant shall deliver to Landlord a replacement Letter of
Credit not less than thirty (30) days prior to the scheduled expiration date of
the then existing Letter of Credit held by Landlord without any action
whatsoever on the part of Landlord;


-11-



--------------------------------------------------------------------------------





shall be fully assignable by Landlord, its successors, and assignees of its
interest in the Leased Premises;
shall permit partial draws and multiple presentations and drawings; and
shall be otherwise subject to the Uniform Customs and Practices for Documentary
Credits, International Chamber of Commerce Publication No. 600 (UCP600), or the
International Standby Practices-ISP 98, International Chamber of Commerce
Publication No. 590 (1998).
A.    Transfers. The Letter of Credit shall also provide that Landlord, its
successors, and assigns, may, at any time and without notice to Tenant and
without first obtaining Tenant’s consent, transfer (one or more times) all or
any portion of its interest in and to the Letter of Credit to another party,
person, or entity, provided such transferee is the assignee of the Landlord’s
rights and interests in and to this Lease and expressly assumes the same and
Landlord’s obligations under the Lease, or to any lender providing financing to
Landlord. In the event of a transfer of Landlord’s interest in the Building,
Landlord shall transfer the Letter of Credit, in whole or in part, to the
transferee and Landlord shall then be released by Tenant from all liability
therefor, and it is agreed that the provisions of this Section shall apply to
every transfer or assignment of the whole or any portion of the Letter of Credit
to a new landlord. In connection with any such transfer of the Letter of Credit
by Landlord, Tenant shall execute and submit to the Bank such applications,
documents, and instruments as may be necessary to effectuate such transfer, and
Tenant shall be responsible for paying the Bank’s transfer and processing fees
in connection with any such transfer.
B.    Restoration. If, as a result of any drawing by Landlord on the Letter of
Credit, the amount of the Letter of Credit shall be less than the Letter of
Credit Amount, Tenant shall, within ten (10) business days after the drawdown by
Landlord and notice thereof to Tenant, take such actions as are required to
restore the Letter of Credit Amount, which may include providing a replacement
Letter of Credit for the full Letter of Credit Amount, provided such additional
Letter(s) of Credit or replacement Letter of Credit comply with the applicable
requirements of Section 3.6 and all subsections thereof of this Lease. If Tenant
fails to comply with this requirement, such failure shall be deemed a rent
default under this Lease, provided that if Landlord is prevented from delivering
a notice of default to Tenant or otherwise declaring a default by Tenant for any
reason, including, without limitation, because Tenant has filed a voluntary
petition, or an involuntary petition has been filed against Tenant, under the
Bankruptcy Code, then no such notice or declaration of default and cure period
shall be required for a rent default under this Lease.
C.    Renewals. Tenant covenants and warrants that it will neither assign nor
encumber the Letter of Credit or any part of it and that neither Landlord nor
its successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment, or attempted encumbrance. Without limiting the generality
of the foregoing, if the Letter of Credit expires earlier than the Letter of
Credit Expiration Date, Landlord will accept a renewal of the letter of credit
(such renewal letter of credit to be in effect and delivered to Landlord, as
applicable, not later than forty-five (45) days before the expiration of the
Letter of Credit), which shall be irrevocable and automatically renewable as
required in Section 3.6 above through the Letter of Credit Expiration Date on
the same terms as the expiring Letter of Credit or such other terms as may be
acceptable to


-12-



--------------------------------------------------------------------------------





Landlord in its sole discretion. However, if the Letter of Credit is not timely
renewed, or if Tenant fails to maintain the Letter of Credit in the amount and
in accordance with the terms set forth in Section 3.6 above, Landlord shall have
the right to present the Letter of Credit to the Bank to draw on the Letter of
Credit, and the proceeds of the Letter of Credit may be applied by Landlord
against any Rent payable by Tenant under this Lease that is not paid when due
and to pay for all losses and damages that Landlord has suffered or that
Landlord reasonably estimates that it will suffer as a result of any breach or
default by Tenant under this Lease. Any unused proceeds shall be deemed held by
Landlord as security in accordance with applicable laws, but need not be
segregated from Landlord’s other assets. Landlord agrees to pay to Tenant within
sixty (60) days after the expiration of the Term of this Lease the amount of any
proceeds of the Letter of Credit received by Landlord and not applied against
any Rent payable by Tenant under this Leas; or not used to pay for any losses
and damages suffered by Landlord (or reasonably estimated by Landlord that it
will suffer) as a result of any breach or default by Tenant under this Lease;
provided, however, that if before the Letter of Credit Expiration Date a
voluntary petition is filed by Tenant, or an involuntary petition is filed
against Tenant by any of Tenant’s creditors, under the Bankruptcy Code, then
Landlord shall not be obligated to make such payment in the amount of the unused
Letter of Credit proceeds until either all preference issues relating to
payments under this Lease have been resolved in such bankruptcy or
reorganization case or such bankruptcy or reorganization case has been
dismissed.
D.    Draws. Tenant acknowledges and agrees that Landlord is entering into this
Lease in material reliance on the ability of Landlord to draw on the Letter of
Credit on the occurrence of any breach, default or failure to perform on the
part of Tenant under this Lease. If Tenant shall breach or fail to perform any
provision of this Lease or otherwise be in default under this Lease, Landlord
may, but without obligation to do so, and without notice to Tenant, draw on the
Letter of Credit, in part or in whole, to cure any breach or default of Tenant
and to compensate Landlord for any and all damages of any kind or nature
sustained or which Landlord reasonably estimates that it will sustain resulting
from Tenant’s breach or default and to which Landlord is entitled under this
Lease, including any damages that accrue upon termination of the Lease under the
Lease and/or Section 1951.2 of the California Civil Code or any similar
provision. The use, application, or retention of any proceeds of the Letter of
Credit, or any portion of it, by Landlord shall not prevent Landlord from
exercising any other right or remedy provided by this Lease or by any applicable
law, it being intended that Landlord shall not first be required to proceed
against the Letter of Credit, and shall not operate as a limitation on any
recovery to which Landlord may otherwise be entitled. Tenant agrees not to
interfere in any way with payment to Landlord of the proceeds of the Letter of
Credit, following a draw properly made by Landlord of any portion of the Letter
of Credit. No condition or term of this Lease shall be deemed to render the
Letter of Credit conditional to justify the issuer of the Letter of Credit in
failing to honor a drawing on such Letter of Credit in a timely manner. Tenant
agrees and acknowledges that (1) the Letter of Credit constitutes a separate and
independent contract between Landlord and the Bank; (2) Tenant is not a third
party beneficiary of such contract; (3) Tenant has no property interest
whatsoever in the Letter of Credit; and (4) if Tenant becomes a debtor under any
chapter of the Bankruptcy Code, neither Tenant, any trustee, nor Tenant’s
bankruptcy estate shall have any right to restrict or limit Landlord’s claim or
rights to the Letter of Credit by application of Section 502(b)(6) of the U.S.
Bankruptcy Code or otherwise.


-13-



--------------------------------------------------------------------------------





In addition, Landlord, or its then managing agent, shall have the right to draw
down an amount up to the face amount of the Letter of Credit if any of the
following shall have occurred or be applicable:
(1)    Landlord states that such amount is due to Landlord under the terms and
conditions of this Lease, provided that if Landlord is prevented from delivering
a notice of default to Tenant for any reason, including, without limitation,
because Tenant has filed a voluntary petition, or an involuntary petition has
been filed against Tenant, under the Bankruptcy Code (hereinafter defined), then
no such notice and cure period shall be required;
(2)    Tenant has filed a voluntary petition under any chapter of the U.S.
Bankruptcy Code or any similar state law (collectively, the “Bankruptcy Code”);
(3)    Tenant has assigned any or all of its assets to creditors in accordance
with any federal or state laws;
(4)    an involuntary petition has been filed against Tenant or any guarantor of
Tenant’s obligations under this Lease under any chapter of the Bankruptcy Code,
which petition is not dismissed within sixty (60) days after the date it is
filed; provided, however, that if Tenant is still operating its business in the
Leased Premises and this Lease has not been terminated, Landlord may draw upon
the Letter of Credit only to the extent such amount is due Landlord under the
terms of this Lease or the guaranty of this Lease; or
(5)    the Bank has notified Landlord that the Letter of Credit will not be
renewed or extended through the Letter of Credit Expiration Date; or
(6)    the Bank does not meet the standard for an Acceptable Issuing Bank and
Tenant has not delivered a replacement Letter of Credit form an Acceptable
Issuing Bank within the earlier of (i) thirty (30) days after notice from
Landlord that the Bank does not meet the standard for an Acceptable Issuing
Bank, or (ii) the date the Bank is declared insolvent or taken over for any
reason by the Federal Deposit Insurance Corporation or any other governmental
agency.
E.    Replacement. Tenant may, from time to time, replace any existing Letter of
Credit with a new Letter of Credit if the new Letter of Credit:
(1)    Becomes effective at least 30 days before expiration of the Letter of
Credit that it replaces;
(2)    Is in the applicable Letter of Credit Amount;
(3)    Is issued by an Acceptable Issuing Bank or a Bank otherwise acceptable to
Landlord in its sole discretion; and
(4)    Otherwise complies with the requirements of Section 8.2 and all
subsections thereof.


-14-



--------------------------------------------------------------------------------





F.    Not a Security Deposit. Landlord and Tenant acknowledge and agree that in
no event or circumstance shall the Letter of Credit or any renewal of it or any
proceeds applied by Landlord as provided in this Lease be (1) deemed to be or
treated as a “security deposit” within the meaning of California Civil Code
Section 1950.7, (2) subject to the terms of Section 1950.7, or (3) intended to
serve as a “security deposit” within the meaning of Section 1950.7. Landlord and
Tenant (1) agree that Section 1950.7 and any and all other laws, rules, and
regulations applicable to security deposits in the commercial context (“Security
Deposit Laws”) shall have no applicability or relevancy to the Letter of Credit,
and (2) waive any and all rights, duties, and obligations either party may now
or in the future have relating to or arising from the Security Deposit Laws.
3.7    Electronic Payment. Landlord shall have the right, on not less than
thirty (30) days prior written notice to Tenant (the “Electronic Payment
Notice”), to require Tenant to make subsequent payments of Monthly Base Rent and
Additional Rent due pursuant to the terms of this Lease by means of a federal
funds wire transfer or such other method of electronic funds transfer as may be
required by Landlord in its sole and absolute discretion (the “Electronic
Payment”). The Electronic Payment Notice shall set forth the proper bank ABA
number, account number and designation of the account to which such Electronic
Payment shall be made. Tenant shall promptly notify Landlord in writing of any
additional information that will be required to establish and maintain
Electronic Payment from Tenant’s bank or financial institution. Landlord shall
have the right, after at least ten (10) days prior written notice to Tenant, to
change the name of the depository for receipt of any Electronic Payment and to
discontinue payment of any sum by Electronic Payment.
3.8    Landlord’s Election to Defer Base Monthly Rent. Landlord shall have the
right in its sole and absolute discretion to elect to defer, for such period of
time selected by Landlord in its sole discretion, Base Monthly Rent upon not
less than thirty (30) days prior written notice to Tenant. The total amount of
Base Monthly Rent Landlord elects to defer shall be referred to as the “Deferred
Rent.” As directed in writing by Landlord in its sole and absolute discretion,
the Deferred Rent shall be paid by Tenant to Landlord by having the Deferred
Rent amortized on a straight line basis, without interest, over the remaining
initial Term and added to the Base Monthly Rent then remaining over the initial
Term commencing on the first day of a calendar month immediately following the
end of the period for which the deferral of Deferred Rent applies. If this Lease
is terminated whether due to a default by Tenant or as otherwise provided in
this Lease, Tenant shall pay to Landlord, in addition to all other Rent and
charges due under this Lease the unpaid amount of Deferred Rent that otherwise
would be included in the monthly Base Rent for the portion of the Term cancelled
or terminated. Tenant shall execute any amendment to the Lease to reflect the
amount and schedule for payment of the Deferred Rent within ten days after
request by Landlord.
ARTICLE 4 USE OF PREMISES
4.1    Limitation on Use: Tenant shall use the Premises solely for the Permitted
Use specified in Section N of the Summary. There shall not be any change in use
without the prior written consent of Landlord which will not be unreasonably
withheld. Tenant shall not do anything in or about the Premises which will
(i) cause structural injury to the Building, or (ii) cause damage to any part of
the Building except to the extent reasonably necessary for the installation of
Tenant’s


-15-



--------------------------------------------------------------------------------





Trade Fixtures and Tenant’s Alterations, and then only in a manner which has
been first approved by Landlord in writing. Tenant shall not operate any
equipment within the Premises which will (i) materially damage the Building or
the Common Area, (ii) overload existing electrical systems or other mechanical
equipment servicing the Building, (iii) impair the efficient operation of the
sprinkler system or the heating, ventilating or air conditioning (“HVAC”)
equipment within or servicing the Building, or (iv) damage, overload or corrode
the sanitary sewer system. Tenant shall not attach, hang or suspend anything
from the ceiling, roof, walls or columns of the Building or set any load on the
floor in excess of the load limits for which such items are designed nor operate
hard wheel forklifts within the Premises. Any dust, fumes, or waste products
generated by Tenant’s use of the Premises shall be contained and disposed so
that they do not (i) create an unreasonable fire or health hazard, (ii) damage
the Premises, or (iii) result in the violation of any Law. Except as approved by
Landlord, Tenant shall not change the exterior of the Building or install any
equipment or antennas on or make any penetrations of the exterior or roof of the
Building. Tenant shall not commit any waste in or about the Premises, and Tenant
shall keep the Premises in a neat, clean, attractive and orderly condition, free
of any nuisances. If Landlord designates a standard window covering for use
throughout the Building, Tenant shall use this standard window covering to cover
all windows in the Premises. Tenant shall not conduct on any portion of the
Premises or the Project any sale of any kind, including any public or private
auction, fire sale, going-out-of-business sale, distress sale or other
liquidation sale.
4.2    Compliance with Regulations: Tenant shall not use the Premises in any
manner which violates any Laws or Private Restrictions which affect the
Premises. Tenant shall abide by and promptly observe and comply with all Laws
and Private Restrictions. Tenant shall not use the Premises in any manner which
will cause a cancellation of any insurance policy covering Tenant’s Alterations
or any improvements installed by Landlord at its expense or which poses an
unreasonable risk of damage or injury to the Premises. Tenant shall not sell, or
permit to be kept, used, or sold in or about the Premises any article which may
be prohibited by the standard form of fire insurance policy. Tenant shall comply
with all reasonable requirements of any insurance company, insurance
underwriter, or Board of Fire Underwriters which are necessary to maintain the
insurance coverage carried by either Landlord or Tenant pursuant to this Lease.
4.3    Outside Areas: No materials, supplies, tanks or containers, equipment,
finished products or semi-finished products, raw materials, inoperable vehicles
or articles of any nature shall be stored upon or permitted to remain outside of
the Premises except in fully fenced and screened areas outside the Building
which have been designed for such purpose and have been approved in writing by
Landlord for such use by Tenant.
4.4    Signs: Tenant shall not place on any portion of the Premises any sign,
placard, lettering in or on windows, banner, displays or other advertising or
communicative material which is visible from the exterior of the Building
without the prior written approval of Landlord. All such approved signs shall
strictly conform to all Laws, Private Restrictions, and Landlord’s sign criteria
then in effect and shall be installed at the expense of Tenant. Tenant shall
maintain such signs in good condition and repair.


-16-



--------------------------------------------------------------------------------





4.5    Parking: Tenant is allocated and shall have the non-exclusive right to
use not more than the number of Tenant’s Allocated Parking Stalls contained
within the Project described in Section H of the Summary for its use and the use
of Tenant’s Agents, the location of which may be designated from time to time by
Landlord. Tenant shall not at any time use more parking spaces than the number
so allocated to Tenant or park its vehicles or the vehicles of others in any
portion of the Project not designated by Landlord as a non-exclusive parking
area. Tenant shall not have the exclusive right to use any specific parking
space. If Landlord grants to any other tenant the exclusive right to use any
particular parking space(s), Tenant shall not use such spaces. Landlord reserves
the right, after having given Tenant reasonable notice, to have any vehicles
owned by Tenant or Tenant’s Agents utilizing parking spaces in excess of the
parking spaces allowed for Tenant’s use to be towed away at Tenant’s cost. All
trucks and delivery vehicles shall be (i) parked at the rear of the Building,
(ii) loaded and unloaded in a manner which does not interfere with the
businesses of other occupants of the Project, and (iii) permitted to remain on
the Project only so long as is reasonably necessary to complete loading and
unloading. In the event Landlord elects or is required by any Law to limit or
control parking in the Project, whether by validation of parking tickets or any
other method of assessment, Tenant agrees to participate in such validation or
assessment program under such reasonable rules and regulations as are from time
to time established by Landlord.
4.6    Rules and Regulations: Landlord may from time to time promulgate
reasonable and nondiscriminatory rules and regulations applicable to all
occupants of the Project for the care and orderly management of the Project and
the safety of its tenants and invitees. Such rules and regulations shall be
binding upon Tenant upon delivery of a copy thereof to Tenant, and Tenant agrees
to abide by such rules and regulations. If there is a conflict between the rules
and regulations and any of the provisions of this Lease, the provisions of this
Lease shall prevail. Landlord shall not be responsible for the violation by any
other tenant of the Project of any such rules and regulations.
4.7    Access: Tenant shall have access to the Premises 24 hours/day and 7
days/week, subject to any reasonable security regulations in place from time to
time.
ARTICLE 5 TRADE FIXTURES AND ALTERATIONS
5.1    Trade Fixtures: Throughout the Lease Term, Tenant may provide and
install, and shall maintain in good condition, any Trade Fixtures and
Alterations required in the conduct of its business and consistent with the
Permitted Use, in the Premises, except to the extent (a) any Trade Fixture or
Alterations will use, generate, store or dispose of any Hazardous Material in
which case the prior written consent of Landlord in its good faith discretion
shall be required before such Trade Fixture may be installed, or (b) any Trade
Fixture and Alteration shall be subject to the requirements set forth below for
the construction of a Tenant Alteration, including, without limitation, the
prior written consent of Landlord. All Trade Fixtures shall remain Tenant’s
property.
5.2    Tenant’s Alterations: Construction by Tenant of a Tenant Alteration shall
be governed by the following:


-17-



--------------------------------------------------------------------------------





A.    Consent Required. Tenant shall not construct any Tenant’s Alterations or
otherwise alter the Premises without Landlord’s prior written approval, which
will not be unreasonably withheld unless such Tenant Alteration affects areas
outside of the Premises or the exterior of the Building or the structural parts
of the Building, in which case Landlord may withhold its consent in its sole and
absolute discretion. Notwithstanding the foregoing, Landlord’s consent shall not
be required for any Alteration to the interior of the Premises that complies
with the following requirements: (a) is cosmetic in nature such as painting,
(b) does not affect the roof or any area outside of the Premises or require work
inside the walls or above the ceiling of the Premises; (c) does not affect the
structural parts of the Building or electrical, plumbing, HVAC or mechanical
systems in the Building or servicing the Premises, or the sprinkler or other
life safety system; and (d) costs less than the Permitted Tenant Alterations
Limit specified in Section O of the Summary per work of improvement and in the
aggregate for all of such Alterations during a calendar year (herein referred to
as “Minor Alteration”). Tenant shall provide Landlord with prior written notice
of any Minor Alteration that requires a building permit. In the event Landlord’s
approval for any Tenant’s Alterations is required, Tenant shall not construct
the Tenant Alteration until Landlord has approved in writing the plans and
specifications therefor, and such Tenant’s Alterations shall be constructed
substantially in compliance with such approved plans and specifications by a
licensed contractor first approved by Landlord. All Tenant’s Alterations
constructed by Tenant shall be constructed by a licensed contractor in
accordance with all Laws using new materials of good quality.
B.    Other Requirements. Tenant shall not commence construction of any Tenant’s
Alterations until (i) all required governmental approvals and permits have been
obtained, (ii) all requirements regarding insurance imposed by this Lease have
been satisfied, (iii) Tenant has given Landlord at least five days’ prior
written notice of its intention to commence such construction, and (iv) if
reasonably requested by Landlord, Tenant has obtained contingent liability and
broad form builders’ risk insurance in an amount reasonably satisfactory to
Landlord if there are any perils relating to the proposed construction not
covered by insurance carried pursuant to Article 9.
C.    Restoration. All Tenant’s Alterations shall remain the property of Tenant
during the Lease Term but shall not be altered or removed from the Premises. At
the expiration or sooner termination of the Lease Term, all Tenant’s Alterations
(except for Tenant’s Trade Fixtures) shall be surrendered to Landlord as part of
the realty and shall then become Landlord’s property, and Landlord shall have no
obligation to reimburse Tenant for all or any portion of the value or cost
thereof; provided, however, that if Landlord requires Tenant to remove any
Tenant’s Alterations, Tenant shall so remove such Tenant’s Alterations and
restore the affected area prior to the expiration or sooner termination of the
Lease Tenn. Notwithstanding the foregoing, Tenant shall not be obligated to
remove any Tenant’s Alterations with respect to which the following is true:
(i) Tenant was required, or elected, to obtain the approval of Landlord to the
installation of the leasehold improvement in question; (ii) at the time Tenant
requested Landlord’s approval, Tenant requested of Landlord in writing that
Landlord inform Tenant of whether or not Landlord would require Tenant to remove
such Tenant Alteration at the expiration of the Lease Term; and (iii) at the
time Landlord granted its approval, it did not inform Tenant that it would
require Tenant to remove such leasehold improvement at the expiration of the
Lease Term.


-18-



--------------------------------------------------------------------------------





D.    Removal of Data and Telecommunication Wires. Prior to the expiration or
sooner termination of the Term of this Lease or at any time that any of the
Wires (as defined below) are no longer in active use by Tenant, Landlord may
elect (“Election Right”) by written notice to Tenant to:
(1)    Retain any or all wires, cables, and similar installations appurtenant
thereto (“Wires”) installed by Tenant with the Premises or anywhere in the
Building outside the Premises, including, without limitation, the plenums or
risers of the Building;
(2)    Remove any or all of the Wires and restore the Premises or the Building,
as the case may be, to their condition existing prior to the installation of the
Wires (“Wire Restoration Work”); or
(3)    Require Tenant to perform all or part of the Wire Restoration Work at
Tenant’s sole cost and expense.
Tenant shall comply with all applicable Laws with respect to the Wires, subject
to Landlord’s right to elect to retain the Wires. If Tenant discontinues the use
of all or any part of the Wires or is no longer using all or any part of the
Wires, Tenant shall, within twenty (20) days thereafter, notify Landlord of same
in writing, accompanied by a plan or other reasonable description of the current
type, quantity, points of commencement and termination, and routes of the Wires
to allow Landlord to determine if Landlord desires to retain same. If Landlord
elects to retain any or all of the Wires (pursuant to Section 5.2D(1) above),
Tenant covenants that: (a) Tenant shall be the sole owner of the Wires, Tenant
shall have the sole right to surrender the Wires, and the wires shall be free of
all liens and encumbrances; and (b) All Wires shall be left in good condition,
working order, properly labeled and capped or sealed at each end and in each
telecommunications/electrical closet and junction box, and in safe condition.
The provisions of Section 5.2D and all subsections thereof shall survive the
expiration or sooner termination of the Term of this Lease.
5.3    Alterations Required by Law: Tenant shall make any alteration, addition
or change of any sort to the Premises that is required by any Law because of
(i) Tenant’s particular use or change of use of the Premises; (ii) Tenant’s
application for any permit or governmental approval; or (iii) Tenant’s
construction or installation of any Tenant’s Alterations or Trade Fixtures. Any
other alteration, addition, or change required by Law which is not the
responsibility of Tenant pursuant to the foregoing shall be made by Landlord
(subject to Landlord’s right to reimbursement from Tenant specified in
Section 5.4).
5.4    Amortization of Certain Capital Improvements: Tenant shall pay Additional
Rent in the event Landlord reasonably elects or is required to make any of the
following kinds of capital improvements to the Project: (i) capital improvements
required to be constructed in order to comply with any Law (excluding any
Hazardous Materials Law) not in effect or applicable to the Project as of the
Effective Date; (ii) modification of existing or construction of additional
capital improvements


-19-



--------------------------------------------------------------------------------





or building service equipment for the purpose of reducing the consumption of
utility services or Operating Expenses of the Project; (iii) replacement of
capital improvements or building service equipment existing as of the Effective
Date when required because of normal wear and tear; and (iv) restoration of any
part of the Project that has been damaged by any peril to the extent the cost
thereof is not covered by insurance proceeds actually recovered by Landlord up
to a maximum amount per occurrence of 10% of the then replacement cost of the
Project. The amount of Additional Rent Tenant is to pay with respect to each
such capital improvement shall be determined as follows:
A.    Amortization Period. All costs paid by Landlord to construct such
improvements (including financing costs) shall be amortized over the useful life
of such improvement (as reasonably determined by Landlord in accordance with
generally accepted accounting principles) with interest on the unamortized
balance at the then prevailing market rate Landlord would pay if it borrowed
funds to construct such improvements from an institutional lender, and Landlord
shall inform Tenant of the monthly amortization payment required to so amortize
such costs, and shall also provide Tenant with the information upon which such
determination is made.
B.    Payment. As Additional Rent, Tenant shall pay at the same time the Base
Monthly Rent is due an amount equal to Tenant’s Share of that portion of such
monthly amortization payment fairly allocable to the Building (as reasonably
determined by Landlord) for each month after such improvements are completed
until the first to occur of (i) the expiration of the Lease Term (as it may be
extended), or (ii) the end of the term over which such costs were amortized.
5.5    Mechanic’s Liens: Tenant shall keep the Project free from any liens and
shall pay when due all bills arising out of any work performed, materials
furnished, or obligations incurred by Tenant or Tenant’s Agents relating to the
Project. If any claim of lien is recorded (except those caused by Landlord or
Landlord’s Agents), Tenant shall bond against or discharge the same within 10
days after the same has been recorded against the Project. Should any lien be
filed against the Project or any action be commenced affecting title to the
Project, the party receiving notice of such lien or action shall immediately
give the other party written notice thereof.
5.6    Taxes on Tenant’s Property: Tenant shall pay before delinquency any and
all taxes, assessments, license fees and public charges levied, assessed or
imposed against Tenant or Tenant’s estate in this Lease or the property of
Tenant situated within the Premises which become due during the Lease Term. If
any tax or other charge is assessed by any governmental agency because of the
execution of this Lease, such tax shall be paid by Tenant. On demand by
Landlord, Tenant shall furnish Landlord with satisfactory evidence of these
payments.
ARTICLE 6 REPAIR AND MAINTENANCE
6.1    Tenant’s Obligation to Maintain: Except as otherwise provided in
Section 6.2, Section 11.1, and Section 12.3, Tenant shall be responsible for the
following during the Lease Term:


-20-



--------------------------------------------------------------------------------





A.    General. Tenant shall clean and maintain in good order, condition, and
repair and replace when necessary the Premises and every part thereof, through
regular inspections and servicing, including, but not limited to: (i) all
plumbing and sewage facilities (including all sinks, toilets, faucets and
drains), and all ducts, pipes, vents or other parts of the HVAC or plumbing
system; (ii) all fixtures, interior walls, floors, carpets and ceilings;
(iii) all windows, doors, entrances, plate glass, showcases and skylights
(including cleaning both interior and exterior surfaces); (iv) all electrical
facilities and all equipment (including all lighting fixtures, lamps, bulbs,
tubes, fans, vents, exhaust equipment and systems); and (v) any automatic fire
extinguisher equipment in the Premises.
B.    Utilities and Glass. With respect to utility facilities serving the
Premises (including electrical wiring and conduits, gas lines, water pipes, and
plumbing and sewage fixtures and pipes), Tenant shall be responsible for the
maintenance and repair of any such facilities which serve only the Premises,
including all such facilities that are within the walls or floor, or on the roof
of the Premises, and any part of such facility that is not within the Premises,
but only up to the point where such facilities join a main or other junction
(e.g., sewer main or electrical transformer) from which such utility services
are distributed to other parts of the Project as well as to the Premises.
C.    Windows. Tenant shall replace any damaged or broken glass in the Premises
(including all interior and exterior doors and windows) with glass of the same
kind, size and quality. Tenant shall repair any damage to the Premises
(including exterior doors and windows) caused by vandalism or any unauthorized
entry. Tenant shall maintain continuously throughout the Lease Term a service
contract for the washing of all windows (both interior and exterior surfaces) in
the Premises with a contractor approved by Landlord, which contract provides for
the periodic washing of all such windows at least once every 120 days during the
Lease Term. Tenant shall furnish Landlord with copies of all such service
contracts, which shall provide that they may not be canceled or changed without
at least 30 days’ prior written notice to Landlord.
D.    HVAC. Tenant shall (i) maintain, repair and replace when necessary all
HVAC equipment which services only the Premises, and shall keep the same in good
condition through regular inspection and servicing, and (ii) maintain
continuously throughout the Lease Term a service contract for the maintenance of
all such HVAC equipment with a licensed HVAC repair and maintenance contractor
approved by Landlord, which contract provides for the periodic inspection and
servicing of the HVAC equipment at least once every 90 days during the Lease
Term. Notwithstanding the foregoing, Landlord may elect at any time to assume
responsibility for the maintenance, repair and replacement of such HVAC
equipment which serves only the Premises. Tenant shall furnish Landlord with
copies of all such service contracts, which shall provide that they may not be
canceled or changed without at least 30 days’ prior written notice to Landlord.
E.    Standards. All repairs and replacements required of Tenant shall be
promptly made with new materials of like kind and quality. If the work affects
the structural parts of the Building or if the estimated cost of any item of
repair or replacement is in excess of the Permitted Tenant’s Alterations Limit,
then Tenant shall first obtain Landlord’s written approval of the scope of the
work, plans therefor, materials to be used, and the contractor.


-21-



--------------------------------------------------------------------------------





6.2    Landlord’s Obligation to Maintain: Landlord shall repair, maintain and
operate the Common Area and repair and maintain the roof, exterior and
structural parts of the building(s) located on the Project so that the same are
kept in good order and repair. If there is central HVAC or other building
service equipment and/or utility facilities serving portions of the Common Area
and/or both the Premises and other parts of the Building, Landlord shall
maintain and operate (and replace when necessary) such equipment. Landlord shall
not be responsible for repairs required by an accident, fire or other peril or
for damage caused to any part of the Project by any act or omission of Tenant or
Tenant’s Agents except as otherwise required by Article 11. Landlord may engage
contractors of its choice to perform the obligations required of it by this
Article, and the necessity of any expenditure to perform such obligations shall
be at the sole discretion of Landlord.
6.3    Control of Common Area: Landlord shall at all times have exclusive
control of the Common Area. Landlord shall have the right, without the same
constituting an actual or constructive eviction and without entitling Tenant to
any abatement of rent, to: (i) close any part of the Common Area to whatever
extent required in the opinion of Landlord’s counsel to prevent a dedication
thereof or the accrual of any prescriptive rights therein; (ii) temporarily
close the Common Area to perform maintenance or for any other reason deemed
sufficient by Landlord; (iii) change the shape, size, location and extent of the
Common Area; (iv) eliminate from or add to the Project any land or improvement,
including multi-deck parking structures; (v) make changes to the Common Area
including, without limitation, changes in the location of driveways, entrances,
passageways, doors and doorways, elevators, stairs, restrooms, exits, parking
spaces, parking areas, sidewalks or the direction of the flow of traffic and the
site of the Common Area; (vi) remove unauthorized persons from the Project;
and/or (vii) change the name of the Building or Project, or if required under
applicable law or by the postal authority, the address of the Building. Tenant
shall keep the Common Area clear of all obstructions created or permitted by
Tenant. If in the opinion of Landlord unauthorized persons are using any of the
Common Area by reason of the presence of Tenant in the Building, Tenant, upon
demand of Landlord, shall restrain such unauthorized use by appropriate
proceedings. In exercising any such rights regarding the Common Area,
(i) Landlord shall make a reasonable effort to minimize any disruption to
Tenant’s business, and (ii) Landlord shall not exercise its rights to control
the Common Area in a manner that would materially interfere with Tenant’s use of
the Premises without first obtaining Tenant’s consent. Landlord shall have no
obligation to provide guard services or other security measures for the benefit
of the Project. Tenant assumes all responsibility for the protection of Tenant
and Tenant’s Agents from acts of third parties; provided, however, that nothing
contained herein shall prevent Landlord, at its sole option, from providing
security measures for the Project.
ARTICLE 7 WASTE DISPOSAL AND UTILITIES
7.1    Waste Disposal: Tenant shall store its waste either inside the Premises
or within outside trash enclosures that are fully fenced and screened in
compliance with all Private Restrictions, and designed for such purpose. All
entrances to such outside trash enclosures shall be kept closed, and waste shall
be stored in such manner as not to be visible from the exterior of such outside
enclosures. Tenant shall cause all of its waste to be regularly removed from the
Premises at


-22-



--------------------------------------------------------------------------------





Tenant’s sole cost. Tenant shall keep all fire corridors and mechanical
equipment rooms in the Premises free and clear of all obstructions at all times.
7.2    Hazardous Materials: Landlord and Tenant agree as follows with respect to
the existence or use of Hazardous Materials on the Project:
A.    Hazardous Materials Disclosure Certificate. Tenant shall deliver to
Landlord an executed Hazardous Materials disclosure statement, substantially in
the form required by Landlord from time to time describing Tenant’s then present
use of Hazardous Materials on the Premises, and any other reasonably necessary
documents as requested by Landlord. Prior to executing this Lease, Tenant has
delivered to Landlord Tenant’s executed initial Hazardous Materials Disclosure
Certificate, in the form attached hereto as Exhibit F (the “Initial Hazardous
Materials Certificate”). Tenant covenants, represents and warrants to Landlord
that the information in the Initial Hazardous Materials Certificate is true and
correct and accurately describes the use(s) of Hazardous Materials which will be
made and/or used on the Premises by Tenant. Tenant shall, commencing with the
date which is one year from the Commencement Date and continuing every year
thereafter, or on a more frequent basis when requested by Landlord, deliver to
Landlord upon written request then made by Landlord to Tenant, an executed and
updated Hazardous Materials Disclosure Certificate, substantially in the form
attached hereto as Exhibit F, or such other reasonable form as may be requested
by Landlord (the “Annual Hazardous Materials Certificate”) describing Tenant’s
then present use of Hazardous Materials on the Premises, and any other
reasonably necessary documents as requested by Landlord.
B.    Hazardous Material Usage. Tenant shall not be entitled to use, store,
generate, transport or dispose of any Hazardous Materials (herein referred to as
“Hazardous Materials Usage”) on, in, or about any portion of the Premises,
Building or the Project without, in each instance, obtaining Landlord’s prior
written consent thereto in its sole and absolute discretion, except for
(i) small quantities of office products and cleaning fluids customarily used in
an office setting to conduct business at the Premises, and (ii) those Hazardous
Materials which are (a) set forth in the Initial Hazardous Materials Disclosure
Certificate and in any subsequent Annual Hazardous Materials Certificate that is
reasonably approved by Landlord, and (b) are necessary for Tenant’s business,
but then only for the use permitted under this Lease in the manner for which
they were designed and in such limited amounts as may be normal, customary and
necessary for the operation of Tenant’s business and which do not required a use
or storage permit from any governmental agency or authority. The use of such
Hazardous Materials shall be in full compliance with Laws, and all judicial and
administrative decisions pertaining thereto. Any Hazardous Material Usage of
Hazardous Materials by Tenant and Tenant’s Agents after the Effective Date in or
about the Project shall strictly comply with all applicable Laws, including all
Hazardous Materials Laws now or hereinafter enacted. Tenant agrees that any
changes to the type and/or quantities of Hazardous Materials specified in the
most recent approved Hazardous Material Disclosure Certificate may be
implemented only with the prior written consent of Landlord, which consent may
be given or withheld in Landlord’s sole and absolute discretion. Tenant shall
not be entitled nor permitted to install any tanks under, on or about the
Premises, Building or Project for the storage of Hazardous


-23-



--------------------------------------------------------------------------------





Materials without the express written consent of Landlord, which may be given or
withheld in Landlord’s sole and absolute discretion.
C.    Tests and Inspections. Landlord shall have the right at all times during
the Term of this Lease to (i) inspect the Premises, (ii) conduct tests and
investigations to determine whether Tenant is in compliance with the provisions
of this Section 7.2 or to determine if Hazardous Materials are present in, on or
about the Project, and (iii) request lists of all Hazardous Materials used,
stored or otherwise located on, under or about any portion of the Premises
and/or the Common Areas. The cost of all such inspections, tests and
investigations shall be borne by Tenant, if Landlord reasonably determines that
Tenant or any of Tenant’s Agents are directly or indirectly responsible in any
manner for any contamination revealed by such inspections, tests and
investigations. The aforementioned rights granted herein to Landlord and its
representatives shall not create (a) a duty on Landlord’s part to inspect, test,
investigate, monitor or otherwise observe the Premises or the activities of
Tenant and Tenant’s Agents with respect to Hazardous Materials, including
without limitation, Tenant’s operation, use and any remediation related thereto,
or (b) liability on the part of Landlord and its representatives for Tenant’s
use, storage, disposal or remediation of Hazardous Materials, it being
understood that Tenant shall be solely responsible for all liability in
connection therewith.
D.    Notice. Tenant shall give to Landlord immediate verbal and follow-up
written notice of any spills, releases, discharges, disposals, emissions,
migrations, removals or transportation of Hazardous Materials on, under or about
any portion of the Premises, Common Areas or Project; provided that Tenant has
actual, implied or constructive knowledge of such event(s). Tenant, at its sole
cost and expense, covenants and warrants to promptly investigate, clean up,
remove, restore and otherwise remediate (including, without limitation,
preparation of any feasibility studies or reports and the performance of any and
all closures) any spill, release, discharge, disposal, emission, migration or
transportation or other Hazardous Material Usage of Hazardous Materials arising
from or related to the acts or omissions of Tenant or Tenant’s Agents such that
the affected portions of the Project and any adjacent property are returned to
the condition existing prior to the appearance of such Hazardous Materials. Any
such investigation, clean up, removal, restoration and other remediation shall
only be performed after Tenant has obtained Landlord’s prior written consent in
its sole and absolute discretion. Notwithstanding the foregoing, Tenant shall be
entitled to respond immediately to an emergency without first obtaining
Landlord’s prior written consent. Tenant, at its sole cost and expense, shall
conduct and perform, or cause to be conducted and performed, all closures as
required by any Hazardous Materials Laws or any agencies or other governmental
authorities having jurisdiction thereof. If Tenant fails to so promptly
investigate, clean up, remove, restore, provide closure or otherwise so
remediate, Landlord may, but without obligation to do so, take any and all steps
necessary to rectify the same and Tenant shall promptly reimburse Landlord, upon
demand, for all costs and expenses to Landlord of performing investigation,
clean up, removal, restoration, closure and remediation work. All such work
undertaken by Tenant, as required herein, shall be performed in such a manner so
as to enable Landlord to make full economic use of the Premises and the other
portions of the Project after the satisfactory completion of such work.


-24-



--------------------------------------------------------------------------------





E.    Indemnity. Except for any Hazardous Materials that may exist in violation
of applicable Law as of the Delivery Date, Tenant shall indemnify, hold
harmless, and, at Landlord’s option (with such attorneys as Landlord may approve
in advance and in writing), defend Landlord and Landlord’s officers, directors,
shareholders, partners, members, managers, employees, contractors, property
managers, agents and mortgagees and other lien holders, from and against any and
all “Losses” (hereinafter defined) arising from or related to: (a) any violation
or alleged violation by Tenant or any of Tenant’s Agents of any of the Laws,
including, without limitation, the Hazardous Materials Laws; (b) any breach of
the provisions of this Section 7.2 or any subsection thereof by Tenant or any of
Tenant’s Agents; or (c) any Hazardous Materials Usage on, about or from the
Premises of any Hazardous Material approved by Landlord under this Lease. The
term “Losses” shall mean all claims, demands, expenses, actions, judgments,
damages (whether consequential, direct or indirect, known or unknown, foreseen
or unforeseen), penalties, fines, liabilities, losses of every kind and nature
(including, without limitation, property damage, diminution in value of
Landlord’s interest in the Premises or the Project, damages for the loss or
restriction on use of any space or amenity within the Building or the Project,
damages arising from any adverse impact on marketing space in the Project, sums
paid in settlement of claims and any costs and expenses associated with injury,
illness or death to or of any person), suits, administrative proceedings, costs
and fees, including, but not limited to, attorneys’ and consultants’ fees and
expenses, and the costs of cleanup, remediation, removal and restoration, that
are in any way related to any matter covered by the foregoing indemnity
F.    Hazardous Material. As used herein, the term “Hazardous Material,” means
any hazardous or toxic substance, material or waste which is or becomes
regulated by any local governmental authority, the State of California or the
United States Government or under any Hazardous Material Law. The term
“Hazardous Material,” includes, without limitation, petroleum products,
asbestos, PCB’s, and any material or substance which is (i) listed under Article
9 or defined as hazardous or extremely hazardous pursuant to Article 11 of
Title 22 of the California Administrative Code, Division 4, Chapter 20,
(ii) defined as a “hazardous waste” pursuant to Section 1004 of the Federal
Resource Conservation and Recovery Act, 42 U.S.C. 6901 et seq. (42 U.S.C. 6903),
or (iii) defined as a “hazardous substance” pursuant to Section 101 of the
Comprehensive Environmental Response; Compensation and Liability Act, 42 U.S.C.
9601 et seq. (42 U.S.C. 9601). As used herein, the term “Hazardous Material Law”
shall mean any statute, law, ordinance, or regulation of any governmental body
or agency (including the U.S. Environmental Protection Agency, the California
Regional Water Quality Control Board, and the California Department of Health
Services) which regulates the use, storage, release or disposal of any Hazardous
Material.
G.    Medical Waste. “Medical Waste” shall include all wastes, products and
byproducts which are defined or considered pursuant to any medical or biological
waste regulations which have been or may hereafter be promulgated by any
governmental agency or authority with jurisdiction over the Premises or the
Tenant’s use thereof or business conducted therein, including without limitation
the following:


-25-



--------------------------------------------------------------------------------





(1)    medical devices or paraphernalia such as syringes, sutures, cotton swabs
or pads, sponges, bandages, or wraps of any sort, or any other item which is
utilized to treat any patient or other person for any medicinal, medical,
diagnostic or therapeutic reason or purpose;
(2)    any material of any type or nature whatsoever that is radioactive to any
degree, whether as the result of their manufacture, use or application;
(3)    any device or thing which is intended to come into contact with any part
of the body, whether or not such item or device is so utilized prior to its
disposal;
(4)    any device, instrument or thing which has become infected, contaminated,
diseased, or otherwise exposed to harmful, contagious, or communicable
organisms, bacteria, or other life form.
The removal, disposal, or destruction of all Medical Waste shall be exclusively
the responsibility of Tenant under all circumstances, and the disposal shall not
become the obligation of Landlord for any reason. Tenant shall be responsible
for the disposals of Medical Waste in compliance with all applicable Laws.
Tenant agrees that Medical Waste will be disposed of separately from the regular
trash. Tenant also agrees that Tenant will not mix or place Medical Waste in
regular trash containers. The parties further agree that, in the event any harm
or injury, of any type or nature whatsoever, should be caused to, incurred by,
inflicted upon, or suffered by any individual, including Tenant or Tenant’s
Agents, visitors, invitees or licensees, or Landlord, or any of their respective
agents, employees, guests, visitors, invitees or licensees, as the result of the
failure of Tenant to timely, thoroughly and completely dispose of Medical Waste,
or as the result of coming into contact, whether by touching, breathing,
inhaling, or in any other manner ingesting or consuming such item, or by being
exposed in any manner thereto, Tenant shall be liable to such individual, and
shall save and hold Landlord and its principals and other tenants, agents,
employees, patients, visitors, invitees or licensees harmless against any
damages, liability, claims, causes of action or judgments arising therefrom.
Tenant shall be liable to and shall pay any injured party for all damages, costs
or expenses, including reasonable attorney fees, arising out of any exposure,
harm, injury, disease, contamination, or affliction suffered as the result of
any Medical Waste stored, generated, or disposed of by Tenant or in the
Premises.
H.    Survival. The obligations of Landlord and Tenant under this Section 7.2
shall survive the expiration or earlier termination of the Lease Term. The
rights and obligations of Landlord and Tenant with respect to issues relating to
Hazardous Materials are exclusively established by this Section 7.2. In the
event of any inconsistency between any other part of this Lease and this
Section 7.2, the terms of this Section 7.2 shall control.
7.3    Utilities: Tenant shall promptly pay, as the same become due, all charges
for water, gas, electricity, telephone, sewer service, waste pick-up and any
other utilities, materials or services furnished directly to or used by Tenant
on or about the Premises during the Lease Term, including, without limitation,
(i) meter, use and/or connection fees, hook-up fees, or standby fee (excluding
any connection fees or hook-up fees which relate to making the existing
electrical, gas, and water service available to the Premises as of the
Commencement Date), and (ii) penalties for discontinued or


-26-



--------------------------------------------------------------------------------





interrupted service. If any utility service is not separately metered to the
Premises, then Tenant shall pay its pro rata share of the cost of such utility
service with all others served by the service not separately metered. However,
if Landlord determines that Tenant is using a disproportionate amount of any
utility service not separately metered, then Landlord at its election may
(i) periodically charge Tenant, as Additional Rent, a sum equal to Landlord’s
reasonable estimate of the cost of Tenant’s excess use of such utility service,
or (ii) install a separate meter (at Tenant’s expense) to measure the utility
service supplied to the Premises.
7.4    Compliance with Governmental Regulations: Tenant shall comply with all
rules, regulations and requirements promulgated by national, state or local
governmental agencies or utility suppliers concerning the use of utility
services, including any rationing, limitation or other control. Tenant shall not
be entitled to terminate this Lease nor to any abatement in rent by reason of
such compliance.
ARTICLE 8 OPERATING EXPENSES
8.1    Tenant’s Payment Obligation: As Additional Rent, Tenant shall pay
Tenant’s Share (specified in Section G of the Summary) of all Operating
Expenses; provided, however, if the Project contains more than one building,
then Tenant shall pay Tenant’s Share of all Operating Expenses fairly allocable
to the Building as provided below, including (a) all Operating Expenses paid
with respect to the maintenance, repair, replacement and use of the Building,
and (b) a proportionate share of all Operating Expenses which relate to the
Project in general that are not fairly allocable to any one building that is
part of the Project. Tenant shall pay such share of the actual Operating
Expenses incurred or paid by Landlord but not theretofore billed to Tenant
within 10 days after receipt of a written bill therefor from Landlord, on such
periodic basis as Landlord shall designate, but in no event more frequently than
once a month. Alternatively, Landlord may from time to time require that Tenant
pay Tenant’s Share of Operating Expenses in advance in estimated monthly
installments, in accordance with the following: (i) Landlord shall deliver to
Tenant Landlord’s reasonable estimate of the Operating Expenses it anticipates
will be paid or incurred for the Landlord’s fiscal year in question; (ii) during
such Landlord’s fiscal year Tenant shall pay such share of the estimated
Operating Expenses in advance in monthly installments as required by Landlord
due with the installments of Base Monthly Rent; and (iii) within 150 days after
the end of each Landlord’s fiscal year, Landlord shall furnish to Tenant a
statement in reasonable detail of the actual Operating Expenses paid or incurred
by Landlord during the just ended Landlord’s fiscal year (the “Annual
Reconciliation Statement”) and thereupon there shall be an adjustment between
Landlord and Tenant, with payment to Landlord or credit by Landlord against the
next installment of Base Monthly Rent, as the case may require, within 10 days
after delivery by Landlord to Tenant of said statement, so that Landlord shall
receive the entire amount of Tenant’s Share of all Operating Expenses for such
Landlord’s fiscal year and no more. The failure of Landlord to delivery such
annual reconciliation statement within said 180-day period under clause
(iii) above shall not constitute a waiver or otherwise release a party from its
obligation to make a payment or credit when such reconciliation is actually
done.


-27-



--------------------------------------------------------------------------------





Notwithstanding anything to the contrary in this Lease, if the Project consists
of multiple buildings, certain Operating Expenses may pertain to a particular
building(s) and other Operating Expenses to the Project as a whole. Landlord
reserves the right in its sole discretion to allocate any such costs applicable
to any particular building within the Project to the building in question whose
tenants shall be responsible for payment of their respective proportionate
shares in the pertinent building and other such costs applicable to the Project
to each building in the Project (including the Building) with the tenants in
each such building being responsible for paying their respective proportionate
shares in such building of such costs to the extent required under the
applicable leases. Landlord shall in good faith attempt to allocate such costs
to the buildings (including the Building) in a reasonable, non-discriminatory
manner and such allocation shall be binding on Tenant.
8.2    Operating Expenses Defined: The term “Operating Expenses” shall mean the
total amounts paid or payable, whether by Landlord or others on behalf of
Landlord, in connection with the ownership, maintenance, repair, and operations
of the Building, the Common Areas and the Project, including without limitation,
the following:
A.    All costs and expenses paid or incurred by Landlord in doing the following
(including payments to independent contractors providing services related to the
performance of the following): (i) maintaining, cleaning, repairing and
resurfacing the roof (including repair of leaks) and the exterior surfaces
(including painting) of all buildings located on the Project; (ii) maintenance
of the liability, fire, property damage, earthquake and other insurance covering
the Project carried by Landlord pursuant to Section 9.2 (including the
prepayment of premiums for coverage of up to one year); (iii) maintaining,
repairing, operating and replacing when necessary HVAC equipment, utility
facilities and other building service equipment; (iv) providing utilities to the
Common Area (including lighting, trash removal and water for landscaping
irrigation); (v) complying with all applicable Laws and Private Restrictions;
(vi) operating, maintaining, repairing, cleaning, painting, re-striping and
resurfacing the Common Area; (vii) replacement or installation of lighting
fixtures, directional or other signs and signals, irrigation systems, trees,
shrubs, ground cover and other plant materials, and all landscaping in the
Common Area; and (viii) providing security (provided, however, that Landlord
shall not be obligated to provide security and if it does, Landlord may
discontinue such service at any time and in any event Landlord shall not be
responsible for any act or omission of any security personnel); and (ix) capital
improvements as provided in Section 5.4 hereof;
B.    The following costs: (i) Real Property Taxes as defined in Section 8.3;
(ii) the amount of any “deductible” paid by Landlord with respect to damage
caused by any Insured Peril; (iii) the cost to repair damage caused by an
Uninsured Peril up to a maximum amount in any 12 month period equal to 2% of the
replacement cost of the buildings or other improvements damaged; and (iv) that
portion of all compensation (including benefits and premiums for workers’
compensation and other insurance) paid to or on behalf of employees of Landlord
but only to the extent they are involved in the performance of the work
described by Section 8.2A that is fairly allocable to the Project;
C.    Fees for property management services rendered by either Landlord or a
third party manager engaged by Landlord (which may be a party affiliated with
Landlord), not to exceed


-28-



--------------------------------------------------------------------------------





the monthly rate of 3% of the Rent, plus charges for supplies, equipment,
salaries, wages, bonuses and other compensation (including fringe benefits,
vacation, holidays and other paid absence benefits) relating to employees of
Landlord or its property manager or agents engaged in the management, operation,
repair, or maintenance of the Building and/or Common Areas of the Project;
D.    All additional costs and expenses incurred by Landlord with respect to the
operation, protection, maintenance, repair and replacement of the Project which
would be considered a current expense (and not a capital expenditure) pursuant
to generally accepted accounting principles; provided, however, that Operating
Expenses shall not include any of the following: (i) payments on any loans or
ground leases affecting the Project; (ii) depreciation of any buildings or any
major systems of building service equipment within the Project; (iii) leasing
commissions; (iv) the cost of tenant improvements installed for the exclusive
use of other tenants of the Project; and (v) any cost incurred in complying with
Hazardous Materials Laws, which subject is governed exclusively by Section 7.2.
E.    Notwithstanding the foregoing, for purposes of this Lease, Operating
Expenses shall not, however, include:
(1)    costs, including legal fees, space planners’ fees, and brokerage fees
incurred in connection with the original construction or development, or
original or future leasing of the Project, and costs, including permit, license
and inspection costs, incurred with respect to the installation of tenant
improvements made for new tenants initially occupying space in the Project after
the Commencement Date or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Project (excluding, however, such costs relating to any common areas of
the Building or Project or parking facilities);
(2)    any bad debt loss, rent loss, or reserves for bad debts or rent loss;
(3)    costs associated with the operation of the business of the limited
liability company, partnership or entity which constitutes Landlord, as the same
are distinguished from the costs of operation of the Building or Project (which
shall specifically include, but not be limited to, accounting costs associated
with the operation of the Building or Project). Costs associated with the
operation of the business of the limited liability company, partnership or
entity which constitutes Landlord include costs of partnership accounting and
legal matters, costs of defending any lawsuits with any mortgagee (except as the
actions of the Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord’s interest in the
Project, and costs incurred in connection with any disputes between Landlord and
its employees, between Landlord and Project management, or between Landlord and
other tenants or occupants;
(4)    except for a management fee provided in Section 8.2C above, overhead and
profit increment paid to the Landlord or to subsidiaries or affiliates of the
Landlord for services in the Project to the extent the same exceeds the costs of
such services rendered by qualified, first-class unaffiliated third parties on a
competitive basis;


-29-



--------------------------------------------------------------------------------





(5)    costs arising from the gross negligence or willful misconduct of Landlord
or its agents, employees, vendors, contractors, or providers of materials or
services.
(6)    costs occasioned by the violation of law by Landlord, any other occupant
of the Building or the Project, or their respective agents, employees or
contractors;
(7)    costs for to the extent for which Landlord receives reimbursement from
others, including reimbursement from insurance (provided that Landlord shall
exercise commercially reasonable efforts to collect such amounts, but shall not
be required to commence any litigation or arbitration or similar proceeding to
collect such amounts);
(8)    interest, charges and fees incurred on debt or payments on any deed of
trust or ground lease on the Building, or the Project;
(9)    advertising or promotional costs or other costs incurred by Landlord in
procuring tenants for the Building or other portions of the Project;
(10)    costs incurred in repairing, maintaining or replacing any structural
elements of the Building;
(11)    any wages, bonuses or other compensation of executive personnel of
Landlord to the extent in excess of the costs of services that typically be
performed by a building manager, property manager, regional property manager or
asset manager regardless of the actual title of the person performing such
service;
(12)    Landlord corporate overhead and general administrative expenses of
Landlord, except as specifically provided herein;
(13)    leasing expenses and broker commissions payable by Landlord;
(14)    costs occasioned by the exercise of the power of eminent domain;
(15)    costs to correct any construction defect in the structural parts of the
Building existing on the Commencement Date;
(16)    costs incurred in connection with negotiations or disputes with any
other occupant of the Project and costs arising from the violation by Landlord
or any other occupant of the Project of the terms and conditions of any lease or
other agreement;
(17)    costs incurred in connection with the presence of any Hazardous
Materials on the Project to the extent required by applicable Law to be removed
or abated as of the Commencement Date but not removed or abated until after the
Commencement Date, except to the extent caused by the release or emission of the
Hazardous Material in question by Tenant or Tenant’s Agents, in which case
Tenant shall be solely responsible for such costs;


-30-



--------------------------------------------------------------------------------





(18)    expense reserves for any costs beyond the applicable current year’s
anticipated expenses; and
(19)    costs for capital improvements which are required to be properly
capitalized under generally accepted accounting principles except to the extent
amortized over the useful life of the capital item in question as set forth in
Section 5.4 above.
Landlord shall not calculate Operating Expenses in a manner which will result in
collection by Landlord of more than its out-of-pocket cost for such items plus
the management fees and related expenses collectible from Tenant thereon.
8.3    Real Property Taxes Defined: The term “Real Property Taxes” shall mean
all taxes, assessments, levies, and other charges of any kind or nature
whatsoever, general and special, foreseen and unforeseen (including all
installments of principal and interest required to pay any existing or future
general or special assessments for public improvements, services or benefits,
and any increases resulting from reassessments resulting from a change in
ownership, new construction, or any other cause), now or hereafter imposed by
any governmental or quasi-governmental authority or special district having the
direct or indirect power to tax or levy assessments, which are levied or
assessed against, or with respect to the value, occupancy or use of all or any
portion of the Project (as now constructed or as may at any time hereafter be
constructed, altered, or otherwise changed) or Landlord’s interest therein, the
fixtures, equipment and other property of Landlord, real or personal, that are
an integral part of and located on the Project, the gross receipts, income, or
rentals from the Project, or the use of parking areas, public utilities, or
energy within the Project, or Landlord’s business of leasing the Project. The
parties acknowledged that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election (“Proposition 13”) and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Real Property Taxes shall also include any governmental or
private assessments or the Project’s contribution towards a governmental or
private cost-sharing agreement for the purpose of augmenting or improving the
quality of services and amenities normally provided by governmental agencies. If
at any time during the Lease Term the method of taxation or assessment of the
Project prevailing as of the Effective Date shall be altered so that in lieu of
or in addition to any Real Property Tax described above there shall be levied,
assessed or imposed (whether by reason of a change in the method of taxation or
assessment, creation of a new tax or charge, or any other cause) an alternate or
additional tax or charge (i) on the value, use or occupancy of the Project or
Landlord’s interest therein, or (ii) on or measured by the gross receipts,
income or rentals from the Project, on Landlord’s business of leasing the
Project, or computed in any manner with respect to the operation of the Project,
then any such tax or charge, however designated, shall be included within the
meaning of the term Real Property Taxes for purposes of this Lease. If any Real
Property Tax is based upon property or rents unrelated to the Project, then only
that part of such Real Property Tax that is fairly allocable to the Project
shall be included within the meaning of the term Real Property Taxes.
Notwithstanding the foregoing, the term Real Property Taxes shall not


-31-



--------------------------------------------------------------------------------





include estate, inheritance, transfer, gift or franchise taxes of Landlord or
the federal or state net income tax imposed on Landlord’s income from all
sources.
If the parcel containing the Building contains other buildings on such parcel.
In such event and if the Building and the buildings and improvements are
currently included in the same tax bill and contain different size and types of
improvements, Landlord shall have the right to allocate the Taxes to each such
building in accordance with Landlord’s reasonable accounting and management
principles.
8.4    Adjustments. Notwithstanding the foregoing provisions, Tenant’s Share as
to certain expenses included in Operating Expenses may be calculated differently
to yield a higher percentage share for Tenant as to those expenses if Landlord
permits other tenants or occupants in the Project to incur such expenses
directly rather than have Landlord incur the expense in common for the Project.
In such case, Tenant’s Share of the applicable expense shall be calculated as
having as its denominator the sum of the gross leasable areas of all premises in
the Project less the gross leasable areas of tenants who have incurred such
expense directly. Nothing herein shall imply that Landlord will permit Tenant or
any other tenant of the Project to incur Common Area Costs. Any such permission
shall be in the sole discretion of Landlord. If the Building or Project is not
one hundred percent (100%) occupied during all or a portion of any calendar
year, Landlord shall make an appropriate adjustment to the components of
Operating Expenses for such year to determine the amount of Operating Expenses
that would have been incurred had the Building and Project been one hundred
percent (100%) occupied; and the amount so determined shall be deemed to have
been the amount of Operating Expenses for such year.
ARTICLE 9 INSURANCE
9.1    Tenant’s Insurance: Tenant shall maintain insurance complying with all of
the following:
A.    Types. Tenant shall procure, pay for and keep in full force and effect the
following:
(1)    Commercial general liability insurance, including property damage,
against liability for personal injury, bodily injury, death and damage to
property occurring in or about, or resulting from an occurrence in or about, the
Premises with combined single limit coverage of not less than the amount of
Tenant’s Liability Insurance Minimum specified in Section P of the Summary,
which insurance shall contain a “contractual liability” endorsement insuring
Tenant’s performance of Tenant’s obligation to indemnify Landlord contained in
Section 10.3;
(2)    Fire and property damage insurance in so-called “all risk” form insuring
Tenant’s Trade Fixtures, and Tenant’s Alterations for the full actual
replacement cost thereof; and
(3)    Insurance for: (a) Business Auto Liability covering owned, non-owned and
hired vehicles with a limit of not less than $1,000,000 per accident;
(b) Employers Liability with


-32-



--------------------------------------------------------------------------------





limits of $1,000,000 each accident, $1,000,000 disease policy limit, $1,000,000
disease--each employee; (c) Business Interruption Insurance covering six (6)
months, and (d) Excess Liability in the amount of $5,000,000. In addition,
whenever Tenant shall undertake any alterations, additions or improvements in,
to or about the Leased Premises (“Work”) the aforesaid insurance protection must
extend to and include injuries to persons and damage to property arising in
connection with such Work, without limitation including liability under any
applicable structural work act, and such other insurance as Landlord shall
require; and the policies of or certificates evidencing such insurance must be
delivered to Landlord prior to the commencement of any such Work.
B.    Requirements. Where applicable and required by Landlord, each policy of
insurance required to be carried by Tenant pursuant to this Section 9.1:
(i) shall name Landlord and such other parties in interest as Landlord
reasonably designates as additional insured; (ii) shall be primary insurance
which provides that the insurer shall be liable for the full amount of the loss
up to and including the total amount of liability set forth in the declarations
without the right of contribution from any other insurance coverage of Landlord;
(iii) shall be in a form satisfactory to Landlord; (iv) shall be carried with
companies reasonably acceptable to Landlord; (v) shall provide that such policy
shall not be subject to cancellation, lapse or change except after at least 30
days prior written notice to Landlord so long as such provision of 30 days
notice is reasonably obtainable, but in any event not less than 10 days prior
written notice; (vi) shall not have a “deductible” in excess of such amount as
is approved by Landlord; (vii) shall contain a cross liability endorsement; and
(viii) shall contain a “severability” clause. If Tenant has in full force and
effect a blanket policy of liability insurance with the same coverage for the
Premises as described above, as well as other coverage of other premises and
properties of Tenant, or in which Tenant has some interest, such blanket
insurance shall satisfy the requirements of this Section 9.1.
C.    Evidence. A copy of each paid-up policy evidencing the insurance required
to be carried by Tenant pursuant to this Section 9.1 (appropriately
authenticated by the insurer) or a certificate of the insurer, certifying that
such policy has been issued, providing the coverage required by this
Section 9.1, and containing the provisions specified herein, shall be delivered
to Landlord prior to the time Tenant or any of its Agents enters the Premises
and upon renewal of such policies, but not less than 5 days prior to the
expiration of the term of such coverage. Landlord may, at any time, and from
time to time, inspect and/or copy any and all insurance policies required to be
procured by Tenant pursuant to this Section 9.1. If any Lender or insurance
advisor reasonably determines at any time that the amount of coverage required
for any policy of insurance Tenant is to obtain pursuant to this Section 9.1 is
not adequate, then Tenant shall increase such coverage for such insurance to
such amount as such Lender or insurance advisor reasonably deems adequate, not
to exceed the level of coverage for such insurance commonly carried by
comparable businesses similarly situated.
9.2
    Landlord’s Insurance: Landlord shall have the following obligations and
options regarding insurance:
A.    Property Damage. Landlord shall maintain a policy or policies of fire and
property damage insurance in so-called “all risk” form insuring Landlord (and
such others as


-33-



--------------------------------------------------------------------------------





Landlord may designate) against loss of rents for a period of not less than 12
months and from physical damage to the Project with coverage of not less than
the full replacement cost thereof. Landlord may so insure the Project
separately, or may insure the Project with other property owned by Landlord
which Landlord elects to insure together under the same policy or policies.
Landlord shall have the right, but not the obligation, in its sole and absolute
discretion, to obtain insurance for such additional perils as Landlord deems
appropriate, including, without limitation, coverage for damage by earthquake
and/or flood. All such coverage shall contain “deductibles” which Landlord deems
appropriate, which in the case of earthquake and flood insurance, may be up to
10% of the replacement value of the property insured or such higher amount as is
then commercially reasonable. Landlord shall not be required to cause such
insurance to cover any Trade Fixtures or Tenant’s Alterations of Tenant.
B.    Other. Landlord may maintain a policy or policies of commercial general
liability insurance insuring Landlord (and such others as are designated by
Landlord) against liability for personal injury, bodily injury, death and damage
to property occurring or resulting from an occurrence in, on or about the
Project, with combined single limit coverage in such amount as Landlord from
time to time determines is reasonably necessary for its protection.
C.    Tenant’s Obligation to Reimburse: If Landlord’s insurance rates for the
Building are increased at any time during the Lease Term as a result of the
nature of Tenant’s use of the Premises, Tenant shall reimburse Landlord for the
full amount of such increase immediately upon receipt of a bill from Landlord
therefor.
9.3    Release and Waiver of Subrogation: The parties hereto release each other,
and their respective agents and employees, from any liability for injury to any
person or damage to property that is caused by or results from any risk insured
against under any valid and collectible insurance policy carried by either of
the parties which contains a waiver of subrogation by the insurer and is in
force at the time of such injury or damage; subject to the following
limitations: (i) the foregoing provision shall not apply to the commercial
general liability insurance described by subparagraphs Section 9.1A and
Section 9.2B; (ii) such release shall apply to liability resulting from any risk
insured against or covered by self-insurance maintained or provided by Tenant to
satisfy the requirements of Section 9.1 to the extent permitted by this Lease;
and (iii) Tenant shall not be released from any such liability to the extent any
damages resulting from such injury or damage are not covered by the recovery
obtained by Landlord from such insurance, but only if the insurance in question
permits such partial release in connection with obtaining a waiver of
subrogation from the insurer. This release shall be in effect only so long as
the applicable insurance policy contains a clause to the effect that this
release shall not affect the right of the insured to recover under such policy.
Each party shall use reasonable efforts to cause each insurance policy obtained
by it to provide that the insurer waives all right of recovery by way of
subrogation against the other party and its agents and employees in connection
with any injury or damage covered by such policy. However, if any insurance
policy cannot be obtained with such a waiver of subrogation, or if such waiver
of subrogation is only available at additional cost and the party for whose
benefit the waiver is to be obtained does not pay such additional cost, then the
party obtaining such insurance shall


-34-



--------------------------------------------------------------------------------





notify the other party of that fact and thereupon shall be relieved of the
obligation to obtain such waiver of subrogation rights from the insurer with
respect to the particular insurance involved.
ARTICLE 10 LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY
10.1    Limitation on Landlord’s Liability: Landlord shall not be liable to
Tenant, nor shall Tenant be entitled to terminate this Lease or to any abatement
of rent (except as expressly provided otherwise herein), for any injury to
Tenant or Tenant’s Agents, damage to the property of Tenant or Tenant’s Agents,
or loss to Tenant’s business resulting from any cause, including without
limitation any: (i) failure, interruption or installation of any HVAC or other
utility system or service; (ii) failure to furnish or delay in furnishing any
utilities or services when such failure or delay is caused by fire or other
peril, the elements, labor disturbances of any character, or any other accidents
or other conditions beyond the reasonable control of Landlord; (iii) limitation,
curtailment, rationing or restriction on the use of water or electricity, gas or
any other form of energy or any services or utility serving the Project;
(iv) vandalism or forcible entry by unauthorized persons or the criminal act of
any person; or (v) penetration of water into or onto any portion of the Premises
or the Building through roof leaks or otherwise. Notwithstanding the foregoing
but subject to Section 9.3, Landlord shall be liable for any such injury, damage
or loss which is proximately caused by Landlord’s willful misconduct or gross
negligence of which Landlord has actual notice and a reasonable opportunity to
cure but which it fails to so cure.
10.2    Limitation on Tenant’s Recourse: If Landlord is a corporation, limited
liability company, trust, partnership, joint venture, unincorporated association
or other form of business entity: (i) the obligations of Landlord shall not
constitute personal obligations of the officers, directors, trustees, partners,
joint venturers, members, owners, stockholders, or other principals or
representatives of such business entity; and (ii) Tenant shall not have recourse
to the assets of such officers, directors, trustees, partners, joint venturers,
members, owners, stockholders, principals or representatives except to the
extent of their interest in the Project. Tenant shall have recourse only to the
interest of Landlord in the Project for the satisfaction of the obligations of
Landlord and shall not have recourse to any other assets of Landlord for the
satisfaction of such obligations.
10.3    Indemnification of Landlord: Tenant shall hold harmless, indemnify and
defend Landlord, and its employees, agents and contractors, with competent
counsel reasonably satisfactory to Landlord (and Landlord agrees to accept
counsel that any insurer requires be used), from all liability, penalties,
losses, damages, costs, expenses, causes of action, claims and/or judgments
arising by reason of any death, bodily injury, personal injury or property
damage resulting from (i) any cause or causes whatsoever (other than the willful
misconduct or gross negligence of Landlord of which Landlord has had notice and
a reasonable time to cure, but which Landlord has failed to cure) occurring in
or about or resulting from an occurrence in or about the Premises during the
Lease Term, (ii) the negligence or willful misconduct of Tenant or its agents,
employees and contractors, wherever the same may occur, or (iii) an Event of
Tenant’s Default. The provisions of this Section 10.3 shall survive the
expiration or sooner termination of this Lease.


-35-



--------------------------------------------------------------------------------





ARTICLE 11 DAMAGE TO PREMISES
11.1    Landlord’s Duty to Restore: If the Premises are damaged by any peril
after the Effective Date, Landlord shall restore the Premises unless the Lease
is terminated by Landlord pursuant to Section 11.2 or by Tenant pursuant to
Section 11.3. All insurance proceeds available from the fire and property damage
insurance carried by Landlord pursuant to Section 9.2 shall be paid to and
become the property of Landlord. If this Lease is terminated pursuant to either
Section 11.2 or Section 11.3, then all insurance proceeds available from
insurance carried by Tenant which covers loss to property that is Landlord’s
property or would become Landlord’s property on termination of this Lease shall
be paid to and become the property of Landlord. If this Lease is not so
terminated, then upon receipt of the insurance proceeds (if the loss is covered
by insurance) and the issuance of all necessary governmental permits, Landlord
shall commence and diligently prosecute to completion the restoration of the
Premises, to the extent then allowed by Law, to substantially the same condition
in which the Premises were immediately prior to such damage. Landlord’s
obligation to restore shall be limited to the Premises and interior improvements
constructed by Landlord as they existed as of the Commencement Date, excluding
any Tenant’s Alterations, Trade Fixtures and/or personal property constructed or
installed by Tenant in the Premises. Tenant shall forthwith replace or fully
repair all Tenant’s Alterations and Trade Fixtures installed by Tenant and
existing at the time of such damage or destruction, and all insurance proceeds
received by Tenant from the insurance carried by it pursuant to Section 9.1A(2)
shall be used for such purpose.
11.2    Landlord’s Right to Terminate: Landlord shall have the right to
terminate this Lease in the event any of the following occurs, which right may
be exercised only by delivery to Tenant of a written notice of election to
terminate within 30 days after the date of such damage:
A.    Damage From Insured Peril. The Building or Project is damaged by an
Insured Peril to such an extent that the estimated cost to restore exceeds 33%
of the then actual replacement cost thereof;
B.    Damage From Uninsured Peril. The Building or Project is damaged by an
Uninsured Peril to such an extent that the estimated cost to restore exceeds 2%
of the then actual replacement cost thereof; provided, however, that Landlord
may not terminate this Lease pursuant to this Section 11.2B if one or more
tenants of the Project agree in writing to pay the amount by which the cost to
restore the damage exceeds such amount and subsequently deposit such amount with
Landlord within 30 days after Landlord has notified Tenant of its election to
terminate this Lease;
C.    Damage Near End of Term. The Premises are damaged by any peril within 12
months of the last day of the Lease Term to such an extent that the estimated
cost to restore equals or exceeds an amount equal to six times the Base Monthly
Rent then due; provided, however, that Landlord may not terminate this Lease
pursuant to this Section 11.2C if Tenant, at the time of such damage, has a then
valid express written option to extend the Lease Term and Tenant exercises such
option to extend the Lease Term within 15 days following the date of such
damage; or


-36-



--------------------------------------------------------------------------------





D.    Restrictions on Restoration. The Building or Project is damaged by any
peril and, because of the Laws then in force, (i) cannot be restored at
reasonable cost to substantially the same condition in which it was prior to
such damage, or (ii) cannot be used for the same use being made thereof before
such damage if restored as required by this Article.
E.    Defined Terms. As used herein, the following terms shall have the
following meanings: (i) the term “Insured Peril” shall mean a peril actually
insured against for which the insurance proceeds actually received by Landlord
are sufficient (except for any “deductible” amount specified by such insurance)
to restore the Project under then existing building codes to the condition
existing immediately prior to the damage; and (ii) the term “Uninsured Peril”
shall mean any peril which is not an Insured Peril. Notwithstanding the
foregoing, if the “deductible” for earthquake or flood insurance exceeds 2% of
the replacement cost of the improvements insured, such peril shall be deemed an
“Uninsured Peril”.
11.3    Tenant’s Right to Terminate: If the Premises are damaged by any peril
and Landlord does not elect to terminate this Lease or is not entitled to
terminate this Lease pursuant to Section 11.2, then as soon as reasonably
practicable, Landlord shall furnish Tenant with the written opinion of
Landlord’s architect or construction consultant as to when the restoration work
required of Landlord may be completed. Tenant shall have the right to terminate
this Lease in the event any of the following occurs, which right may be
exercised only by delivery to Landlord of a written notice of election to
terminate within 7 days after Tenant receives from Landlord the estimate of the
time needed to complete such restoration.
A.    Major Damage. The Premises are damaged by any peril and, in the reasonable
opinion of Landlord’s architect or construction consultant, the restoration of
the Premises cannot be substantially completed within 270 days after the date of
such damage; or
B.    Damage Near End of Term. The Premises are damaged by any peril within 12
months of the last day of the Lease Term and, in the reasonable opinion of
Landlord’s architect or construction consultant, the restoration of the Premises
cannot be substantially completed within 90 days after the date of such damage
and such damage renders unusable more than 30% of the Premises.
11.4    Abatement of Rent: In the event of damage to the Premises which does not
result in the termination of this Lease, the Base Monthly Rent and the
Additional Rent shall be temporarily abated during the period of restoration in
proportion to the degree to which Tenant’s use of the Premises is impaired by
such damage. Tenant shall not be entitled to any compensation or damages from
Landlord for loss of Tenant’s business or property or for any inconvenience or
annoyance caused by such damage or restoration. Tenant hereby waives the
provisions of California Civil Code Sections 1932(2) and 1933(4) and the
provisions of any similar law hereinafter enacted.
ARTICLE 12 CONDEMNATION
12.1    Landlord’s Termination Right: Landlord shall have the right to terminate
this Lease if, as a result of a taking by means of the exercise of the power of
eminent domain (including a


-37-



--------------------------------------------------------------------------------





voluntary sale or transfer by Landlord to a condemnor under threat of
condemnation), (i) all or any part of the Premises is so taken, (ii) more than
10% of the Building Leasable Area is so taken, or (iii) more than 50% of the
Common Area is so taken. Any such right to terminate by Landlord must be
exercised within a reasonable period of time, to be effective as of the date
possession is taken by the condemnor.
12.2    Tenant’s Termination Right: Tenant shall have the right to terminate
this Lease if, as a result of any taking by means of the exercise of the power
of eminent domain (including any voluntary sale or transfer by Landlord to any
condemnor under threat of condemnation), (i) 10% or more of the Premises is so
taken and that part of the Premises that remains cannot be restored within a
reasonable period of time and thereby made reasonably suitable for the continued
operation of the Tenant’s business, or (ii) there is a taking affecting the
Common Area and, as a result of such taking, Landlord cannot provide parking
spaces within reasonable walking distance of the Premises equal in number to at
least 80% of the number of spaces allocated to Tenant by Section 2.1, whether by
rearrangement of the remaining parking areas in the Common Area (including
construction of multi-deck parking structures or re-striping for compact cars
where permitted by Law) or by alternative parking facilities on other land.
Tenant must exercise such right within a reasonable period of time, to be
effective on the date that possession of that portion of the Premises or Common
Area that is condemned is taken by the condemnor.
12.3    Restoration and Abatement of Rent: If any part of the Premises or the
Common Area is taken by condemnation and this Lease is not terminated, then
Landlord shall restore the remaining portion of the Premises and Common Area and
interior improvements constructed by Landlord as they existed as of the
Commencement Date, excluding any Tenant’s Alterations, Trade Fixtures and/or
personal property constructed or installed by Tenant. Thereafter, except in the
case of a temporary taking, as of the date possession is taken the Base Monthly
Rent shall be reduced in the same proportion that the floor area of that part of
the Premises so taken (less any addition thereto by reason of any
reconstruction) bears to the original floor area of the Premises.
12.4    Temporary Taking: If any portion of the Premises is temporarily taken
for one year or less, this Lease shall remain in effect. If any portion of the
Premises is temporarily taken by condemnation for a period which exceeds one
year or which extends beyond the natural expiration of the Lease Term, and such
taking materially and adversely affects Tenant’s ability to use the Premises for
the Permitted Use, then Tenant shall have the right to terminate this Lease,
effective on the date possession is taken by the condemnor.
12.5    Division of Condemnation Award: Any award made as a result of any
condemnation of the Premises or the Common Area shall belong to and be paid to
Landlord, and Tenant hereby assigns to Landlord all of its right, title and
interest in any such award; provided, however, that Tenant shall be entitled to
receive any condemnation award that is made directly to Tenant for the following
so long as the award made to Landlord is not thereby reduced: (i) for the taking
of personal property or Trade Fixtures belonging to Tenant, (ii) for the
interruption of Tenant’s business or its moving costs, (iii) for loss of
Tenant’s goodwill; or (iv) for any temporary taking where this Lease is not
terminated as a result of such taking. The rights of Landlord and Tenant
regarding any condemnation shall be determined as provided in this Article, and
each party hereby waives the


-38-



--------------------------------------------------------------------------------





provisions of California Code of Civil Procedure Section 1265.130 and the
provisions of any similar law hereinafter enacted allowing either party to
petition the Superior Court to terminate this Lease in the event of a partial
taking of the Premises.
ARTICLE 13 DEFAULT AND REMEDIES
13.1    Events of Tenant’s Default: Tenant shall be in default of its
obligations under this Lease if any of the following events occurs (an “Event of
Tenant’s Default”):
A.    Payment. Tenant shall have failed to pay Base Monthly Rent or Additional
Rent when due, and such failure is not cured within 3 days after delivery of
written notice from Landlord specifying such failure to pay; or
B.    General Covenant. Tenant shall have failed to perform any term, covenant,
or condition of this Lease other than those referred to in any other subsection
of this Section 13.1, and Tenant shall have failed to cure such breach within 10
days after written notice from Landlord specifying the nature of such breach
where such breach could reasonably be cured within said 10 day period, or if
such breach could not be reasonably cured within said 10 day period, Tenant
shall have failed to commence such cure within said 10 day period and thereafter
continue with due diligence to prosecute such cure to completion within such
time period as is reasonably needed but not to exceed 90 days from the date of
Landlord’s notice; or
C.    Transfer. Tenant shall have sublet the Premises or assigned its interest
in the Lease in violation of the provisions contained in Article 14; or
D.    Abandonment. Tenant shall have abandoned the Premises or left the Premises
substantially vacant; or
E.    Insolvency. The occurrence of the following: (i) the making by Tenant of
any general arrangements or assignments for the benefit of creditors;
(ii) Tenant becomes a “debtor” as defined in 1 I USC §101 or any successor
statute thereto (unless, in the case of a petition filed against Tenant, the
same is dismissed within 60 days); (iii) the appointment of a trustee or
receiver to take possession of substantially all of Tenant’s assets located at
the Premises or of Tenant’s interest in this Lease, where possession is not
restored to Tenant within 30 days; or (iv) the attachment, execution or other
judicial seizure of substantially all of Tenant’s assets located at the Premises
or of Tenant’s interest in this Lease, where such seizure is not discharged
within 30 days; provided, however, in the event that any provision of this
Section 13.1E is contrary to any applicable Law, such provision shall be of no
force or effect; or
F.    Required Documents. Tenant shall have failed to deliver documents required
of it pursuant to Section 15.4 or Section 15.6 within the time periods specified
therein; or


-39-



--------------------------------------------------------------------------------





G.    Multiple Defaults. Any two (2) failures by Tenant to observe and perform
any provision of this Lease during any twelve (12) month period of the term, as
such may be extended, shall constitute, at the option of Landlord, a separate
and noncurable default.
Any written notice of default sent by Landlord to Tenant shall be in lieu of,
and not in addition to, any termination notice required under applicable
statutory or regulatory provisions (and no further notice shall be required
should Landlord elect to terminate this Lease as set forth below).
13.2    Landlord’s Remedies: If an Event of Tenant’s Default occurs, Landlord
shall have the following remedies, in addition to all other rights and remedies
provided by any Law or otherwise provided in this Lease, to which Landlord may
resort cumulatively or in the alternative:
A.    Continue. Landlord may keep this Lease in effect and enforce by an action
at law or in equity all of its rights and remedies under this Lease, including
(i) the right to recover the rent and other sums as they become due by
appropriate legal action, (ii) the right to make payments required of Tenant or
perform Tenant’s obligations and be reimbursed by Tenant for the cost thereof
with interest at the Agreed Interest Rate from the date the sum is paid by
Landlord until Landlord is reimbursed by Tenant, and (iii) the remedies of
injunctive relief and specific performance to compel Tenant to perform its
obligations under this Lease. Notwithstanding anything contained in this Lease,
in the event of a breach of an obligation by Tenant which results in a condition
which poses an imminent danger to safety of persons or damage to property, an
unsightly condition visible from the exterior of the Building, or a threat to
insurance coverage, then if Tenant does not cure such breach within 3 days after
delivery to it of written notice from Landlord identifying the breach, Landlord
may cure the breach of Tenant and be reimbursed by Tenant for the cost thereof
with interest at the Agreed Interest Rate from the date the sum is paid by
Landlord until Landlord is reimbursed by Tenant. Should Landlord not terminate
this Lease by giving Tenant written notice, Landlord may enforce all its rights
and remedies under this Lease, including the right to recover the rent as it
becomes due under the Lease as provided in California Civil Code Section 1951.4.
B.    Enter and Relet. Landlord may enter the Premises and release them to third
parties for Tenant’s account for any period, whether shorter or longer than the
remaining Lease Term. Tenant shall be liable immediately to Landlord for all
costs Landlord incurs in releasing the Premises, including brokers’ commissions,
expenses of altering and preparing the Premises required by the releasing.
Tenant shall pay to Landlord the rent and other sums due under this Lease on the
date the rent is due, less the rent and other sums Landlord received from any
releasing. No act by Landlord allowed by this subparagraph shall terminate this
Lease unless Landlord notifies Tenant in writing that Landlord elects to
terminate this Lease. Notwithstanding any releasing without termination,
Landlord may later elect to terminate this Lease because of the default by
Tenant.
C.    Terminate. Landlord may terminate this Lease by giving Tenant written
notice of termination, in which event this Lease shall terminate on the date set
forth for termination in such notice. Any termination under this Section 13.2C
shall not relieve Tenant from its obligation to pay sums then due Landlord or
from any claim against Tenant for damages or rent previously accrued or then
accruing. In no event shall any one or more of the following actions by
Landlord, in the absence of a written election by Landlord to terminate this
Lease, constitute a termination of this


-40-



--------------------------------------------------------------------------------





Lease: (i) appointment of a receiver or keeper in order to protect Landlord’s
interest hereunder; (ii) consent to any subletting of the Premises or assignment
of this Lease by Tenant, whether pursuant to the provisions hereof or otherwise;
or (iii) any other action by Landlord or Landlord’s Agents intended to mitigate
the adverse effects of any breach of this Lease by Tenant, including without
limitation any action taken to maintain and preserve the Premises or any action
taken to relet the Premises or any portions thereof to the extent such actions
do not affect a termination of Tenant’s right to possession of the Premises.
D.    No Deemed Termination. In the event Tenant breaches this Lease and
abandons the Premises, this Lease shall not terminate unless Landlord gives
Tenant written notice of its election to so terminate this Lease. No act by or
on behalf of Landlord intended to mitigate the adverse effect of such breach,
including those described by Section 13.C, shall constitute a termination of
Tenant’s right to possession unless Landlord gives Tenant written notice of
termination.
E.    Damages. In the event Landlord terminates this Lease, Landlord shall be
entitled, at Landlord’s election, to damages in an amount as set forth in
California Civil Code Section 1951.2 as in effect on the Effective Date. For
purposes of computing damages pursuant to California Civil Code Section 1951.2,
(i) an interest rate equal to the Agreed Interest Rate shall be used where
permitted, and (ii) the term “rent” includes Base Monthly Rent and Additional
Rent. Such damages shall include:
(1)    The worth at the time of award of the amount by which the unpaid rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided, computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%); and
(2)    Any other amount necessary to compensate Landlord for all detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease, or which in the ordinary course of things would be likely to result
therefrom, including the following: (i) expenses for cleaning, repairing or
restoring the Premises; (ii) expenses for altering, remodeling or otherwise
improving the Premises for the purpose of reletting, including installation of
leasehold improvements (whether such installation be funded by a reduction of
rent, direct payment or allowance to a new tenant, or otherwise); (iii) broker’s
fees, advertising costs and other expenses of reletting the Premises; (iv) costs
of carrying the Premises, such as taxes, insurance premiums, utilities and
security precautions; (v) expenses in retaking possession of the Premises; and
(vi) attorneys’ fees and court costs incurred by Landlord in retaking possession
of the Premises and in releasing the Premises or otherwise incurred as a result
of Tenant’s default.
F.    Non Exclusive Remedies. Nothing in this Section 13.2 shall limit
Landlord’s right to indemnification from Tenant as provided in Section 7.2 and
Section 10.3. Any notice given by Landlord in order to satisfy the requirements
of Section 13.1A or Section 13.1B above shall also satisfy the notice
requirements of California Code of Civil Procedure Section 1161 regarding
unlawful detainer proceedings.


-41-



--------------------------------------------------------------------------------





13.3    Waiver: One party’s consent to or approval of any act by the other party
requiring the first party’s consent or approval shall not be deemed to waive or
render unnecessary the first party’s consent to or approval of any subsequent
similar act by the other party. The receipt by Landlord of any rent or payment
with or without knowledge of the breach of any other provision hereof shall not
be deemed a waiver of any such breach unless such waiver is in writing and
signed by Landlord. No delay or omission in the exercise of any right or remedy
accruing to either party upon any breach by the other party under this Lease
shall impair such right or remedy or be construed as a waiver of any such breach
theretofore or thereafter occurring. The waiver by either party of any breach of
any provision of this Lease shall not be deemed to be a waiver of any subsequent
breach of the same or of any other provisions herein contained.
13.4    Limitation On Exercise of Rights: At any time that an Event of Tenant’s
Default has occurred and remains uncured, (i) it shall not be unreasonable for
Landlord to deny or withhold any consent or approval requested of it by Tenant
which Landlord would otherwise be obligated to give, and (ii) Tenant may not
exercise any option to extend, right to terminate this Lease, or other right
granted to it by this Lease which would otherwise be available to it.
13.5    Waiver by Tenant of Certain Remedies: Tenant waives the provisions of
Sections 1932(1), 1941 and 1942 of the California Civil Code and any similar or
successor law regarding Tenant’s right to terminate this Lease or to make
repairs and deduct the expenses of such repairs from the rent due under this
Lease. Tenant hereby waives any right of redemption or relief from forfeiture
under the laws of the State of California, or under any other present or future
law, including the provisions of Sections 1174 and 1179 of the California Code
of Civil Procedure.
ARTICLE 14 ASSIGNMENT AND SUBLETTING
14.1    Transfer By Tenant: The following provisions shall apply to any
assignment, subletting or other transfer by Tenant or any subtenant or assignee
or other successor in interest of the original Tenant (collectively referred to
in this Section 14.1 as “Tenant”):
A.    Transfer. Tenant shall not do any of the following (collectively referred
to herein as a “Transfer”), whether voluntarily, involuntarily, by operation of
law or otherwise without the prior written consent of Landlord, which consent
shall not be unreasonably withheld: (i) sublet all or any part of the Premises
or allow it to be sublet, occupied or used by any other person (the agents and
servants of Tenant excepted) whether by sublease, license, concession,
franchise, agency, or management agreement; (ii) assign its interest in this
Lease; (iii) mortgage or encumber the Lease (or otherwise use the Lease as a
security device) in any manner; or (iv) materially amend or modify an
assignment, sublease or other transfer that has been previously approved by
Landlord. Tenant shall reimburse Landlord for all reasonable costs and
attorneys’ fees incurred by Landlord in connection with the evaluation,
processing, and/or documentation of any requested Transfer, whether or not
Landlord’s consent is granted. Landlord’s reasonable costs shall include the
cost of any review or investigation performed by Landlord or consultant acting
on Landlord’s behalf of (i) Hazardous Materials used, stored, released, or
disposed of by the potential Subtenant or Assignee, and/or (ii) violations of
Hazardous Materials Law by the Tenant or the proposed Subtenant or Assignee. Any
Transfer so approved by Landlord shall not be effective until Tenant has
delivered to


-42-



--------------------------------------------------------------------------------





Landlord an executed counterpart of the document evidencing the Transfer which
(i) is in a form reasonably approved by Landlord, (ii) contains the same terms
and conditions as stated in Tenant’s notice given to Landlord pursuant to
Section 14.1B, and (iii) in the case of an assignment of the Lease, contains the
agreement of the proposed transferee to assume all obligations of Tenant under
this Lease arising after the effective date of such Transfer and to remain
jointly and severally liable therefor with Tenant. Any attempted Transfer
without Landlord’s consent shall constitute an Event of Tenant’s Default and
shall be voidable at Landlord’s option. Landlord’s consent to any one Transfer
shall not constitute a waiver of the provisions of this Section 14.1 as to any
subsequent Transfer or a consent to any subsequent Transfer. No Transfer, even
with the consent of Landlord, shall relieve Tenant of its personal and primary
obligation to pay the rent and to perform all of the other obligations to be
performed by Tenant hereunder. The acceptance of rent by Landlord from any
person shall not be deemed to be a waiver by Landlord of any provision of this
Lease or to be a consent to any Transfer.
B.    Procedure. At least 30 days before a proposed Transfer is to become
effective, Tenant shall give Landlord written notice of the proposed terms of
such Transfer and request Landlord’s approval, which notice shall include the
following: (i) the name and legal composition of the proposed transferee; (ii) a
current financial statement of the transferee, financial statements of the
transferee covering the preceding three years if the same exist, and (if
available) an audited financial statement of the transferee for a period ending
not more than one year prior to the proposed effective date of the Transfer, all
of which statements are prepared in accordance with generally accepted
accounting principles; (iii) the nature of the proposed transferee’s business to
be carried on in the Premises; (iv) all consideration to be given on account of
the Transfer; (v) a current financial statement of Tenant; and (vi) an
accurately filled out response to Landlord’s standard hazardous materials
questionnaire. Tenant shall provide to Landlord such other information as may be
reasonably requested by Landlord within seven days after Landlord’s receipt of
such notice from Tenant. Landlord shall respond in writing to Tenant’s request
for Landlord’s consent to a Transfer within the later of (i) 30 days of receipt
of such request together with the required accompanying documentation, or
(ii) 15 days after Landlord’s receipt of all information which Landlord
reasonably requests within seven days after it receives Tenant’s first notice
regarding the Transfer in question. If Landlord fails to respond in writing
within said period, then Tenant shall provide a second written notice to
Landlord requesting such consent and if Landlord fails to respond within 7 days
after receipt of such second notice, then Landlord will be deemed to have
consented to such Transfer. Tenant shall immediately notify Landlord of any
modification to the proposed terms of such Transfer, which shall also be subject
Landlord’s consent in accordance with the same process for obtaining Landlord’s
initial consent to such Transfer.
C.    Recapture. In the event that Tenant seeks to make any Transfer for the
entire Premises, Landlord shall have the right to terminate this Lease or (i) on
the condition that the proposed transferee immediately enter into a direct lease
of the Premises with Landlord (or, in the case of a partial sublease, a lease
for the portion proposed to be so sublet) on the same terms and conditions
contained in Tenant’s notice, or (ii) so that Landlord is thereafter free to
lease the Premises (or, in the case of a partial sublease, the portion proposed
to be so sublet) to whomever it pleases on whatever terms are acceptable to
Landlord. In the event Landlord elects to so terminate


-43-



--------------------------------------------------------------------------------





this Lease, then (i) if such termination is conditioned upon the execution of a
lease between Landlord and the proposed transferee, Tenant’s obligations under
this Lease shall not be terminated until such transferee executes a new lease
with Landlord, enters into possession and commences the payment of rent, and
(ii) if Landlord elects simply to terminate this Lease (or, in the case of a
partial sublease, terminate this Lease as to the portion to be so sublet), the
Lease shall so terminate in its entirety (or as to the space to be so sublet)
fifteen (15) days after Landlord has notified Tenant in writing of such
election. Upon such termination, Tenant shall be released from any further
obligation under this Lease if it is terminated in its entirety, or shall be
released from any further obligation under the Lease with respect to the space
proposed to be sublet in the case of a proposed partial sublease. In the case of
a partial termination of the Lease, the Base Monthly Rent and Tenant’s Share
shall be reduced to an amount which bears the same relationship to the original
amount thereof as the area of that part of the Premises which remains subject to
the Lease bears to the original area of the Premises. Landlord and Tenant shall
execute a cancellation and release with respect to the Lease to effect such
termination.
D.    Other Requirements. If Landlord consents to a Transfer proposed by Tenant,
Tenant may enter into such Transfer, and if Tenant does so, the following shall
apply:
(1)    Tenant shall not be released of its liability for the performance of all
of its obligations under the Lease.
(2)    If Tenant assigns its interest in this Lease, then Tenant shall pay to
Landlord 50% of all Subrent (as defined in Section 14.1D(5)) received by Tenant.
In the case of assignment, the amount of Subrent owed to Landlord shall be paid
to Landlord on the same basis, whether periodic or in lump sum, that such
Subrent is paid to Tenant by the assignee.
(3)    If Tenant sublets any part of the Premises, then with respect to the
space so subleased, Tenant shall pay to Landlord 50% of the positive difference,
if any, between (i) all Subrent paid by the subtenant to Tenant, less (ii) the
sum of all Base Monthly Rent and Additional Rent allocable to the space sublet.
Such amount shall be paid to Landlord on the same basis, whether periodic or in
lump sum, that such Subrent is paid to Tenant by its subtenant.
(4)    Tenant’s obligations under this Section 14.1D shall survive any Transfer,
and Tenant’s failure to perform its obligations hereunder shall be an Event of
Tenant’s Default. At the time Tenant makes any payment to Landlord required by
this Section 14.1D, Tenant shall deliver an itemized statement of the method by
which the amount to which Landlord is entitled was calculated, certified by
Tenant as true and correct. Landlord shall have the right at reasonable
intervals to inspect Tenant’s books and records relating to the payments due
hereunder. Upon request therefor, Tenant shall deliver to Landlord copies of all
bills, invoices or other documents upon which its calculations are based.
Landlord may condition its approval of any Transfer upon obtaining a
certification from both Tenant and the proposed transferee of all Subrent and
other amounts that are to be paid to Tenant in connection with such Transfer.
(5)    As used in this Section 14.1D, the term “Subrent” shall mean any
consideration of any kind received, or to be received, by Tenant as a result of
the Transfer, if such


-44-



--------------------------------------------------------------------------------





sums are related to Tenant’s interest in this Lease or in the Premises,
including payments from or on behalf of the transferee (in excess of the book
value thereof) for Tenant’s assets, fixtures, leasehold improvements, inventory,
accounts, goodwill, equipment, furniture, and general intangibles.
E.    Deemed Transfers. Except for a Permitted Transfer, the term “Transfer”
shall include any of the following, whether voluntary or involuntary and whether
effected by death, operation of law or otherwise:
(1)    If Tenant is a partnership, limited liability company or other entity
other than a corporation described in Section 14.1E(2) below:
(a)    A change in ownership effected voluntarily, involuntarily, or by
operation of law of fifty percent (50%) or more of the partners or members or
fifty percent (50%) or more in the aggregate of the partnership or membership
interests, whether in a single transaction or series of transactions over a
period of time; or
(b)    The sale, mortgage, hypothecation, pledge or other encumbrance at any
time of more than an aggregate of fifty percent (50%) in the aggregate of the
value of Tenant’s assets; or
(c)    The dissolution of the partnership, limited liability company or other
entity without its immediate reconstitution.
(2)    If Tenant is a closely held corporation (i.e., one whose stock is not
publicly held and not traded through an exchange or over the counter):
(a)    The sale or other transfer of more than an aggregate of twenty-five
percent (25%) of the voting shares of Tenant or more in the aggregate, whether
in a single transaction or series of transactions over a period of time;
(b)    The sale, mortgage, hypothecation, pledge or other encumbrance at any
time of more than an aggregate of twenty-five percent (25%) in the aggregate of
the value of Tenant’s assets; or
(c)    The dissolution, merger, consolidation, or other reorganization of
Tenant.
F.    Permitted Transfers. Notwithstanding anything contained in Section 14.1,
Landlord’s consent is not required for any Transfer by Tenant to an Affiliate,
as defined below, as long as the following conditions are met and Tenant
otherwise complies with the other provisions of Section 14.1 (each such Transfer
shall be referred to as a “Permitted Transfer”):
(a)    At least ten (10) business days before the Transfer, Landlord receives
written notice of the Transfer (as well as any documents or information
reasonably requested by Landlord regarding the Transfer or Transferee);


-45-



--------------------------------------------------------------------------------





(b)    The Transfer is not a subterfuge by Tenant to avoid its obligations under
this Lease;
(c)    If the Transfer is an assignment, Transferee assumes in writing all of
Tenant’s obligations under this Lease relating to the Leased Premises; and
(d)    Transferee has a tangible net worth, as evidenced by financial statements
delivered to Landlord and certified by an independent certified public
accountant in accordance with generally accepted accounting principles that are
consistently applied (“Net Worth”), at least equal to Tenant’s Net Worth either
immediately before the Transfer or as of the date of this Lease, whichever is
greater.
For purposes hereof, the term “Affiliate” means any entity that controls, is
controlled by, or is under common control with Tenant. “Control” means the
direct or indirect ownership of more than fifty percent (50%) of the voting
securities of an entity or possession of the right to vote more than fifty
percent (50%) of the voting interest in the ordinary direction of the entity’s
affairs. Landlord shall not be entitled to terminate the Lease pursuant to
Section 14.1C due to a Permitted Transfer or to receive any part of any Subrent
resulting from a Permitted Transfer that would otherwise be due it pursuant to
Section 14.1D.
A Permitted Transfer shall also include the sale or issuance of shares in Tenant
in connection with its public offering on a national stock exchange or a
regularly traded over-the-counter market and quoted on NASDAQ or shares that may
be traded publicly subsequent thereto in the regular course of trading and not
as a result of any merger, take over or sale of assets.
G.    Reasonable Standards. The consent of Landlord to a Transfer may not be
unreasonably withheld, provided that it is agreed to be reasonable for Landlord
to consider any of the following reasons, which list is not exclusive, in
electing to deny consent:
(1)    The financial strength, credit, character and business or professional
standing of the proposed transferee at the time of the proposed Transfer is not
at least equal to that of Tenant at the time of execution of this Lease;
(2)    A proposed transferee whose occupation of the Premises would cause a
diminution in the value of the Building or Project;
(3)    A proposed transferee whose impact or affect on the common facilities or
the utility, efficiency or effectiveness of any utility or telecommunication
system serving the Building or the Project or the other occupants of the Project
would be adverse, disadvantageous or require improvements or changes in any
utility or telecommunication capacity currently serving the Building or the
Project;
(4)    A proposed transferee whose occupancy will require a variation in the
terms of this Lease (including, without limitation, a variation in the use
clause) or which otherwise adversely affects any interest of Landlord;


-46-



--------------------------------------------------------------------------------





(5)    The existence of any default by Tenant under any provision of this Lease;
(6)    A proposed transferee who is or is likely to be, or whose business is or
is likely to be, subject to compliance with additional laws or other
governmental requirements beyond those to which Tenant or Tenant’s business is
subject;
(7)    the proposed Transferee is a governmental agency or unit, a non-profit or
charitable entity or organization or an existing tenant in the Project;
(8)    Landlord otherwise determines that the proposed Transfer would have the
effect of decreasing the value of the Building or the Project, or increasing the
expenses associated with operating, maintaining and repairing the Building or
the Project;
(9)    The proposed Transferee will use, store or handle Hazardous Materials
(defined above) in or about the Premises of a type, nature or quantity not then
acceptable to Landlord; or
(10)    The portion of the Premises to be sublet or assigned is irregular in
shape with inadequate means of ingress and egress.
N.    Reasonable Restriction. The restrictions on Transfer described in this
Lease are acknowledged by Tenant to be reasonable for all purposes, including,
without limitation, the provisions of California Civil Code (the “Code”)
Section 1951.4(b)(2). Tenant expressly waives any rights which it might
otherwise be deemed to possess pursuant to applicable law, including, without
limitation, Section 1997.040 of the Code, to limit any remedy of Landlord
pursuant to Section 1951.2 or 1951.4 of the Code by means of proof that
enforcement of a restriction on use of the Premises would be unreasonable.
14.2    Transfer By Landlord: Landlord and its successors in interest shall have
the right to transfer their interest in this Lease and the Project at any time
and to any person or entity. In the event of any such transfer, the Landlord
originally named herein (and, in the case of any subsequent transfer, the
transferor) from the date of such transfer, shall be automatically relieved,
without any further act by any person or entity, of all liability for the
performance of the obligations of the Landlord hereunder which may accrue after
the date of such transfer. After the date of any such transfer, the term
“Landlord” as used herein shall mean the transferee of such interest in the
Premises.
ARTICLE 15 GENERAL PROVISIONS
15.1    Landlord’s Right to Enter: Landlord and its agents may enter the
Premises at any reasonable time after giving at least 24 hours’ prior notice to
Tenant (and immediately in the case of emergency) for the purpose of:
(i) inspecting the same; (ii) posting notices of non-responsibility;
(iii) supplying any service to be provided by Landlord to Tenant; (iv) showing
the Premises to prospective purchasers, mortgagees or tenants; (v) making
necessary alterations, additions or repairs;


-47-



--------------------------------------------------------------------------------





(vi) performing Tenant’s obligations when Tenant has failed to do so after
written notice from Landlord; (vii) placing upon the Premises ordinary “for
lease” signs or “for sale” signs; and (viii) responding to an emergency.
Landlord shall have the right to use any and all means Landlord may deem
necessary and proper to enter the Premises in an emergency. Any entry into the
Premises obtained by Landlord in accordance with this Section 15.1 shall not be
a forcible or unlawful entry into, or a detainer of, the Premises, or an
eviction, actual or constructive, of Tenant from the Premises.
15.2    Surrender of the Premises: Upon the expiration or sooner termination of
this Lease, Tenant shall vacate and surrender the Premises to Landlord in the
same condition as existed at the Commencement Date, except for (i) reasonable
wear and tear, (ii) damage caused by any peril or condemnation, and
(iii) contamination by Hazardous Materials for which Tenant is not responsible
pursuant to Section 7.2A or Section 7.2B. In this regard, normal wear and tear
shall be construed to mean wear and tear caused to the Premises by the natural
aging process which occurs in spite of prudent application of the best standards
for maintenance, repair and janitorial practices, and does not include items of
neglected or deferred maintenance. In any event, Tenant shall cause the
following to be done prior to the expiration or the sooner termination of this
Lease: (i) all interior walls shall be painted or cleaned so that they appear
freshly painted; (ii) all tiled floors shall be cleaned and waxed; (iii) all
carpets shall be cleaned and shampooed; (iv) all broken, marred, stained or
nonconforming acoustical ceiling tiles shall be replaced; (v) all interior and
exterior windows shall be washed; (vi) the HVAC system shall be serviced by a
reputable and licensed service firm and left in good operating condition and
repair as so certified by such firm; and (vii) the plumbing and electrical
systems and lighting shall be placed in good order and repair (including
replacement of any burned out, discolored or broken light bulbs, ballasts, or
lenses). If Landlord so requests, Tenant shall, prior to the expiration or
sooner termination of this Lease, (i) remove any Tenant’s Alterations which
Tenant is required to remove pursuant to Section 5.2 and repair all damage
caused by such removal. If the Premises are not so surrendered at the
termination of this Lease, Tenant shall continue to be responsible for the
payment of Rent until the Premises are so surrendered in accordance with said
provisions and Tenant shall be liable to Landlord for all costs incurred by
Landlord in returning the Premises to the required condition, plus interest on
all costs incurred at the Agreed Interest Rate. Tenant shall indemnify Landlord
against loss or liability resulting from delay by Tenant in so surrendering the
Premises, including, without limitation, any claims made by any succeeding
tenant or losses to Landlord due to lost opportunities to lease to succeeding
tenants and losses and damages suffered by Landlord due to lost opportunities to
lease any portion of the Premises to any such succeeding tenant or prospective
tenant, together with, in each case, actual attorneys’ fees and costs.
15.3    Holding Over: This Lease shall terminate without further notice at the
expiration of the Lease Tenn. Any holding over by Tenant after expiration of the
Lease Term shall not constitute a renewal or extension of the Lease or give
Tenant any rights in or to the Premises except as expressly provided in this
Lease. Any holding over after such expiration with the written consent of
Landlord shall be construed to be a tenancy from month to month on the same
terms and conditions herein specified insofar as applicable except that Base
Monthly Rent shall be increased to an amount equal to 150% of the greater of
(a) the Base Monthly Rent payable during the last full calendar month of


-48-



--------------------------------------------------------------------------------





the Lease Term, or (b) the then prevailing fair market rent. In any event, no
provision of this Section 15.3 shall be deemed to waive Landlord’s right of
reentry or any other right under this Lease or at law. Additionally, in the
event that upon termination of the Lease, Tenant has not fulfilled its
obligation with respect to repairs and cleanup of the Premises or any other
Tenant obligations as set forth in this Lease, then Landlord shall have the
right to perform any such obligations as it deems necessary at Tenant’s sole
cost and expense, and any time required by Landlord to complete such obligations
shall be considered a period of holding over and the terms of this section shall
apply.
15.4    Subordination: Tenant covenants and agrees that this Lease is subject
and subordinate to any Security Instrument and to any advances made on the
security thereof and to any and all increases, renewals, modifications,
consolidations, replacements and extensions thereof. This clause shall be self
operative and no further instrument of subordination need be required by any
owner or holder of any such ground lease, mortgage, deed of trust or security
agreement. In confirmation of such subordination, at Landlord’s request, Tenant
shall execute promptly any appropriate certificate or instrument that Landlord
may request and Tenant hereby constitutes and appoints Landlord as Tenant’s
attorney-in-fact to execute any such certificate or instrument for and on behalf
of Tenant. Notwithstanding the foregoing, any Lender shall have the right to
elect, by written notice given to Tenant, to have this Lease be superior to its
Security Instrument. In the event of the enforcement by any holder of the
Security Instrument (“Successor Landlord”) of the remedies provided for by law
or by such Security Instrument, at Successor Landlord’s election, Tenant will
attorn to and recognize as its landlord, and become the tenant of, such
Successor Landlord, without any change in the terms or other provisions of this
Lease or without the execution of any further instrument by Tenant; provided,
however, that such Successor Landlord or successor in interest shall not be
bound by (a) any payment of Base Monthly Rent or Additional Rent for more than
one (1) month in advance, (b) any amendment or modification of this Lease, or
any waiver of the terms of this Lease, made without the written consent of such
Successor Landlord, (c) any offset right that Tenant may have against any former
Landlord relating to any event or occurrence before the date of attornment,
including any claim for damages of any kind whatsoever as the result of any
breach by a former Landlord that occurred before the date of attornment; (d) any
obligation to pay Tenant any sum(s) that any former Landlord owed to Tenant
unless such sums, if any, shall have actually been delivered to Successor
Landlord by way of an assumption of escrow accounts or otherwise, (e) any
obligation to pay Tenant any security deposited with a former Landlord, unless
such security was actually delivered to such Successor Landlord; (f) any
obligation to commence or complete any initial construction of improvements in
the Premises or any expansion or rehabilitation of existing improvements
thereon; or (g) any obligation arising from representations and warranties
related to a former Landlord. Upon request by such Successor Landlord, whether
before or after the enforcement of its remedies, Tenant shall execute and
deliver an instrument or instruments confirming and evidencing the attornment
herein set forth, and Tenant hereby irrevocably appoints Landlord as Tenant’s
agent and attorney-in-fact for the purpose of executing, acknowledging and
delivering any such instruments and certificates. This Lease is further subject
to and subordinate to all matters of record.
If the Project is currently encumbered by a Security Instrument, Landlord shall
request the beneficiary (or its servicer) of the existing Security Instrument
that encumbers the Project as of the


-49-



--------------------------------------------------------------------------------





date hereof to issue its standard subordination, non-disturbance and attornment
agreement (“SNDA”), pursuant to which such beneficiary agrees to recognize this
Lease in the event of default under such Security Instrument or sale under such
Security Instrument, so long as Tenant is not in default hereunder. Landlord’s
sole obligation under this section is to request such SNDA and follow the
process of such lender for issuance of a SNDA. The failure of such lender to
issue its SNDA shall not relieve Tenant of any of its obligations under this
Lease. Landlord will pay for the basic administrative fee, if any, to the lender
and costs for such Lender’s attorney to prepare the SNDA, but Tenant shall be
responsible for paying all additional costs incurred to negotiate any changes in
the lender’s form of SNDA.
15.5    Lender Protection: Tenant will give the owners or holders of any
Security Instrument (“Lienholder”), by registered mail, a copy of any notice of
default Tenant serves on Landlord, provided that Landlord or Lienholder
previously notified Tenant (by way of notice of assignment of rents and leases
or otherwise) of the address of Lienholder. Tenant further agrees that if
Landlord fails to cure such default within a reasonable period of time after
Landlord’s receipt of such notice of default from Tenant, then Tenant will
provide written notice of such failure to Lienholder and Lienholder will have an
additional thirty (30) days within which to cure the default. Lienholder shall
have no obligation to cure (and shall have no liability or obligation for not
curing) any breach or default by Landlord, except to the extent that Lienholder
agrees or undertakes otherwise in writing. If the default cannot be cured within
the additional thirty (30) day period, then Lienholder will have such additional
time as may be necessary to effect the cure if, within the thirty (30) day
period, Lienholder has commenced and is diligently pursuing the cure (including,
without limitation, commencing foreclosure proceedings if necessary to effect
the cure).
15.6    Estoppel Certificates and Financial Statements: At all times during the
Lease Term, Tenant agrees, following any request by Landlord, promptly to
execute and deliver to Landlord within 15 days following delivery of such
request an estoppel certificate: (i) certifying that this Lease is unmodified
and in full force and effect or, if modified, stating the nature of such
modification and certifying that this Lease, as so modified, is in full force
and effect, (ii) stating the date to which the rent and other charges are paid
in advance, if any, (iii) acknowledging that there are not, to Tenant’s
knowledge, any uncured defaults on the part of any party hereunder or, if there
are uncured defaults, specifying the nature of such defaults, and
(iv) certifying such other information about the Lease as may be reasonably
required by Landlord. A failure to deliver an estoppel certificate within 15
days after delivery of a request therefor shall be a conclusive admission that,
as of the date of the request for such statement: (i) this Lease is unmodified
except as may be represented by Landlord in said request and is in full force
and effect, (ii) there are no uncured defaults in Landlord’s performance, and
(iii) no rent has been paid more than 30 days in advance. At any time during the
Lease Term Tenant shall, upon 15 days’ prior written notice from Landlord,
provide Tenant’s most recent financial statement and financial statements
covering the 24 month period prior to the date of such most recent financial
statement to any existing Lender or to any potential Lender or buyer of the
Premises. Such statements shall be prepared in accordance with generally
accepted accounting principles and, if such is the normal practice of Tenant,
shall be audited by an independent certified public accountant.


-50-



--------------------------------------------------------------------------------





Tenant hereby authorizes Landlord to obtain one or more credit reports on Tenant
at any time, and shall execute such further authorizations as Landlord may
reasonably require in order to obtain a credit report.
15.7    Consent: Whenever Landlord’s approval or consent is required by this
Lease, such approval or consent may be exercised in Landlord’s sole and absolute
discretion, unless a different standard has been expressly provided in this
Lease for the particular matter requiring Landlord’s consent or approval.
15.8    Notices: Any notice required or desired to be given regarding this Lease
shall be in writing and may be given by personal delivery, by facsimile, by
courier service, or by mail. A notice shall be deemed to have been given (i) on
the third business day after mailing if such notice was deposited in the United
States mail, certified or registered, postage prepaid, addressed to the party to
be served at its Address for Notices specified in Section Q or Section R of the
Summary (as applicable), (ii) when delivered if given by personal delivery, and
(iii) in all other cases when actually received at the party’s Address for
Notices. Either party may change its address by giving notice of the same in
accordance with this Section 15.8, provided, however, that any address to which
notices may be sent must be a California address.
15.9    Attorneys’ Fees: In the event either Landlord or Tenant shall bring any
action or legal proceeding for an alleged breach of any provision of this Lease,
to recover rent, to terminate this Lease or otherwise to enforce, protect or
establish any term or covenant of this Lease, the prevailing party shall be
entitled to recover as a part of such action or proceeding, or in a separate
action brought for that purpose, reasonable attorneys’ fees, court costs, and
experts’ fees as may be fixed by the court.
15.10    Authority: If Tenant is a corporation, limited liability company,
partnership or other entity, each individual executing this Lease on behalf of
said organization represents and warrants that he is duly authorized to execute
and deliver this Lease on behalf of said organization in accordance with a duly
adopted resolution or other applicable authorization of said organization, and
that this Lease is binding upon said organization in accordance with its terms.
Further, Tenant shall, within thirty (30) days after execution of this Lease,
deliver to Landlord a certified copy of a resolution or other applicable
authorization of said organization authorizing or ratifying the execution of
this Lease.
15.11    Miscellaneous: Should any provision of this Lease prove to be invalid
or illegal, such invalidity or illegality shall in no way affect, impair or
invalidate any other provision hereof, and such remaining provisions shall
remain in full force and effect. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor. The captions used in this Lease are for convenience only and shall not
be considered in the construction or interpretation of any provision hereof. Any
executed copy of this Lease shall be deemed an original for all purposes. This
Lease shall, subject to the provisions regarding assignment, apply to and bind
the respective heirs, successors, executors, administrators and assigns of
Landlord and Tenant. “Party” shall mean Landlord or Tenant, as the context
implies. If Tenant consists of more than one person or entity, then all members
of Tenant shall be jointly and severally liable hereunder.


-51-



--------------------------------------------------------------------------------





This Lease shall be construed and enforced in accordance with the laws of the
State of California. The language in all parts of this Lease shall in all cases
be construed as a whole according to its fair meaning, and not strictly for or
against either Landlord or Tenant. When the context of this Lease requires, the
neuter gender includes the masculine, the feminine, a partnership or corporation
or joint venture, and the singular includes the plural. The terms “shall”,
“will” and “agree” are mandatory. The term “may” is permissive. When a party is
required to do something by this Lease, it shall do so at its sole cost and
expense without right of reimbursement from the other party unless a provision
of this Lease expressly requires reimbursement. Landlord and Tenant agree that
(i) the gross leasable area of the Premises includes any atriums, depressed
loading docks, covered entrances or egresses, and covered loading areas,
(ii) each has had an opportunity to determine to its satisfaction the actual
area of the Project and the Premises, (iii) all measurements of area contained
in this Lease are conclusively agreed to be correct and binding upon the
parties, even if a subsequent measurement of any one of these areas determines
that it is more or less than the amount of area reflected in this Lease, and
(iv) any such subsequent determination that the area is more or less than shown
in this Lease shall not result in a change in any of the computations of rent,
improvement allowances, or other matters described in this Lease where area is a
factor. Where a party hereto is obligated not to perform any act, such party is
also obligated to restrain any others within its control from performing said
act, including the Agents of such party. Landlord shall not become or be deemed
a partner or a joint venturer with Tenant by reason of the provisions of this
Lease.
15.12    Termination by Exercise of Right: If this Lease is terminated pursuant
to its terms by the proper exercise of a right to terminate specifically granted
to Landlord or Tenant by this Lease, then this Lease shall terminate 30 days
after the date the right to terminate is properly exercised (unless another date
is specified in that part of the Lease creating the right, in which event the
date so specified for termination shall prevail), the rent and all other charges
due hereunder shall be prorated as of the date of termination, and neither
Landlord nor Tenant shall have any further rights or obligations under this
Lease except for those that have accrued prior to the date of termination or
those obligations which this Lease specifically provides are to survive
termination. This ¶15.12 does not apply to a termination of this Lease by
Landlord as a result of an Event of Tenant’s Default.
15.13    Brokerage Commissions: Landlord and Tenant each represents and warrants
to the other party that it has not authorized, retained or employed, or acted by
implication to authorize, retain or employ, any real estate broker or salesman
to act for it or on its behalf in connection with this Lease so as to cause the
other party to be responsible for the payment of a brokerage commission, except
for the Retained Real Estate Broker(s) identified in the Summary to this Lease.
Landlord and Tenant shall each indemnify, defend and hold the other party
harmless from and against any and all claims by any real estate broker or
salesman (other than the Retained Real Estate Brokers) whom the indemnifying
party authorized, retained or employed, or acted by implication to authorize,
retain or employ, to act for the indemnifying party in connection with this
Lease
15.14    Force Majeure: Any prevention, delay or stoppage due to strikes,
lock-outs, inclement weather, labor disputes, inability to obtain labor,
materials, fuels or reasonable substitutes therefor, governmental restrictions,
regulations, controls, action or inaction, civil commotion, fire or other acts
of God, and other causes beyond the reasonable control of Landlord (except
financial inability)


-52-



--------------------------------------------------------------------------------





shall excuse the performance by Landlord, for a period equal to the period of
any said prevention, delay or stoppage, of any obligation hereunder.
15.15    Entire Agreement: This Lease constitutes the entire agreement between
the parties, and there are no binding agreements or representations between the
parties except as expressed herein. Tenant acknowledges that neither Landlord
nor Landlord’s Agents has made any legally binding representation or warranty as
to any matter except those expressly set forth herein, including any warranty as
to (i) whether the Premises may be used for Tenant’s intended use under existing
Law, (ii) the suitability of the Premises or the Project for the conduct of
Tenant’s business, or (iii) the condition of any improvements. There are no oral
agreements between Landlord and Tenant affecting this Lease, and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between Landlord and Tenant or
displayed by Landlord to Tenant with respect to the subject matter of this
Lease. This instrument shall not be legally binding until it is executed by both
Landlord and Tenant. No subsequent change or addition to this Lease shall be
binding unless in writing and signed by Landlord and Tenant.
[the balance of this page has been intentionally left blank; signature page
follows]


-53-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease with the intent
to be legally bound thereby, to be effective as of the Effective Date.


LANDLORD:
 
TENANT:
 
 
 
 
 
DWF III WALSH BOWERS, LLC,
 
MIRAMAR LABS, INC.,
a Delaware limited liability company
 
a Delaware corporation
 
 
 
 
 
By:
Divco West Real Estate Services, Inc.,
 
By:
 /s/ Brigid A. Makes
 
a Delaware corporation
 
 
 
 
Its Agent
 
Name:
Brigid A. Makes
 
 
 
 
 
By:
 /s/ James Teng
 
Title:
SVP & Chief Financial
 
 
 
 
 
Name:
 James Teng
 
 
 
 
 
 
 
 
Its:
Managing Director
 
 
 







-54-



--------------------------------------------------------------------------------






EXHIBIT A OUTLINE OF PREMISES
Exhibit A is intended only to show the general outline of the Premises. It is
not to be scaled; any measurements or distances shown should be taken as
approximate. The inclusion of elevators, stairways, electrical and mechanical
closets, and other similar facilities for the benefit of occupants of the
Building does not mean such items are part of the Premises.


[miramarapoleaseagreem_image1.gif]





--------------------------------------------------------------------------------






EXHIBIT B - PROJECT SITE PLAN
Exhibit B attached hereto is intended only to show the general layout of the
Complex as of the beginning of the Term of this Lease. It does not in any way
supersede any of Landlord’s rights set forth in the Lease with respect to
arrangements and/or locations of public parts of the Building and/or Project and
changes in such arrangements and/or locations. It is not to be scaled; any
measurements or distances shown should be taken as approximate.


[miramarapoleaseagreem_image2.gif]




7782265_1.docx

--------------------------------------------------------------------------------






EXHIBIT C - WORK LETTER FOR TENANT IMPROVEMENTS
(Tenant Performs)
This Exhibit C forms a part of that certain Lease (the “Lease”) by and between
DWF III WALSH BOWERS, LLC, a Delaware limited liability company, as Landlord,
and MIRAMAR LABS, INC., a Delaware corporation, as Tenant, to which this
Exhibit is attached. If there is any conflict between this Exhibit and the Lease
regarding the construction of the Tenant Improvements (hereinafter defined),
this Exhibit shall govern. All capitalized terms referred to in this
Exhibit shall have the same meaning provided in the Lease, except where
expressly provided to the contrary in this Exhibit.
ARTICLE 1 DEFINITIONS
1.1    Additional Definitions. Each of the following terms shall have the
following meaning:
Architect: The architectural firm selected by Tenant and approved by Landlord in
its good faith discretion to prepare the “Preliminary Plans” and “Final Plans”
(as such terms are hereinafter defined).
Contractor: The general contractor selected by Tenant and approved by Landlord
in its sole and absolute discretion to construct the Tenant Improvements. The
general contractor must be licensed and bondable in the State of California.
Tenant may request that Landlord approve three (3) or more Contractors prior to
competitive bidding, in which case Tenant may select any one of the Contractors
approved by Landlord.
Landlord’s Allowance: A total amount equal to $292,560.00 to be paid by Landlord
for the Construction Costs for the Tenant Improvements as provided in this
Exhibit. Any unused portion of Landlord’s Allowance shall remain the property of
Landlord, and Tenant shall have no interest in said funds. Tenant shall have
until 270 days after the Delivery Date of this Lease (the “Outside Date”) to
Substantially Complete the Tenant Improvements and use the Landlord’s Allowance
for payment of Construction Costs for the Tenant Improvements. If Tenant has not
Substantially Completed the Tenant Improvements and complied with the
requirements in this Exhibit for payment of Landlord’s Allowance by the Outside
Date, Tenant shall not be entitled to any remaining unused amount of Landlord’s
Allowance.
Substantial Completion, Substantially Complete, and Substantially Completed (or
similar phrase): The foregoing shall mean when the following have occurred or
would have occurred but for any delay cause by Tenant:
(a)    Tenant has delivered to Landlord a certificate from the Architect, in a
form reasonably approved by Landlord, that the Tenant Improvements have been
Substantially Completed substantially in accordance with the Final Plans, except
“punch list” items which may be completed


7782265_1.docx

--------------------------------------------------------------------------------





within thirty (30) days without impairing Tenant’s use of the Premises or a
material portion thereof, and Landlord has approved of the work in its sole and
absolute discretion; and
(b)    Tenant has obtained from the appropriate governmental authority a final
certificate of occupancy (or all building permits with all inspections approved
or the equivalent) and all other approvals and permits for the Premises
permitting occupancy and use of the Premises for its permitted use under the
Lease.
Tenant Improvements: The improvements to be constructed in accordance with the
Final Plans. Said work shall include architectural, mechanical and electrical
work and life safety systems, and shall be in accordance with the criteria,
procedures and schedules referred to in this Exhibit. The Tenant Improvements
shall comply in all respects with all applicable laws, statutes, ordinances,
building codes and regulations (collectively, “Applicable Laws”).
Construction Costs: All costs, expenses, fees, taxes and charges to construct
the Tenant Improvements, including, without limitation, the following:
(1)    architects, engineers and consultants in the preparation of the
Preliminary Plans and the Final Plans, including mechanical, electrical,
plumbing and structural drawings and of all other aspects of such plans for the
Tenant Improvements, and for processing governmental applications and
applications for payment, observing construction of the work, and other
customary engineering, architectural, interior design and space planning
services;
(2)    surveys, reports, environmental and other tests and investigations of the
site and any improvements thereon;
(3)    labor, materials, equipment and fixtures supplied by the Contractor, its
subcontractors and/or materialmen, including, without limitation, charges for a
job superintendent and project representative;
(4)    the furnishing and installation of all heating, ventilation and air
conditioning duct work, terminal boxes, distributing defusers and accessories
required for completing the heating, ventilation and air-conditioning system in
the Premises, including costs of meter and key control for after-hour usage, if
required by Landlord;
(5)    all electrical circuits, wiring, lighting fixtures, and tube outlets
furnished and installed throughout the Premises, including costs of meter;
(6)    all window and floor coverings in the Premises, including, without
limitation, all treatment and preparatory work required for the installation of
floor coverings over the concrete or other structural floor;
(7)    all fire and life safety control systems , such as fire walls, wiring and
accessories installed within the Building;


-2-



--------------------------------------------------------------------------------





(8)    all plumbing, fixtures, pipes and accessories installed within the
Building;
(9)    fees charged by the city and/or county where the Building is located
(including, without limitation, fees for building permits and approvals and plan
checks) required for the work in the Building;
(10)    the Construction Administrative Fee (hereinafter defined) payable to
Landlord’s agent and property manager;
(11)    all taxes, fees, charges and levies by governmental and
quasi-governmental agencies for authorization, approvals, licenses and permits;
and all sales, use and excise taxes for the materials supplied and services
rendered in connection with the installation and construction of the Tenant
Improvements; and
(12)    all costs and expenses incurred to comply with all Applicable Laws of
any governmental authority for any work at the Project in order to construct the
Tenant Improvements.
The term Construction Costs under this Exhibit shall not include (i) any fees,
costs, expenses, compensation or other consideration payable to Tenant, or any
of its officers, directors, employees or affiliates, or (ii) the cost any of
Tenant’s furniture, artifacts, trade fixtures, telephone and computer systems
and related facilities, or equipment. Any fees or costs referred to in clauses
(i) or (ii) above shall be paid by Tenant without resort to Landlord’s
Allowance.
ARTICLE 2 CONSTRUCTION OF TENANT IMPROVEMENTS
2.1    Preparation of Plans.
(a)    Preliminary Plans. As soon as is reasonably possible after the date of
the Lease, Tenant shall submit to its Architect all additional information,
including occupancy requirements for the Premises (“Information”), necessary to
enable the Architect to prepare preliminary plans for the Tenant Improvements
showing, among other things, all demising wails, corridors, entrances, exits,
doors, interior design and partition, and the locations of all display and
storage rooms and bathrooms. As soon as is commercially reasonable after the
date hereof, Tenant shall cause the Architect to prepare preliminary plans for
the Tenant Improvements and shall deliver two copies of same to Landlord for its
review and written approval in its good faith discretion. Within ten (10) days
after receipt of the preliminary plans, Landlord shall notify Tenant in writing
that (i) Landlord approves of such preliminary plans or (ii) Landlord
disapproves of such preliminary plans, the basis for disapproval and the changes
requested by Landlord. If disapproved, Tenant shall cause the preliminary plans
to be revised and shall submit the revised plans to Landlord for its review and
approval as provided in this section. After approval of the preliminary plans as
provided above, the preliminary plans shall be referred to as the “Preliminary
Plans.”


-3-



--------------------------------------------------------------------------------





(b)    Final Plans. Tenant shall cause the Architect to prepare final working
drawings, which shall be consistent with the Preliminary Plans, compatible with
the design, construction and equipment of the Building, comply with all
Applicable Laws, capable of logical measurement and construction, and contain
all such information as may be required for obtaining all permits and other
governmental approvals for the construction of the Tenant Improvements (the
“Working Drawings”). As soon as is commercially reasonable after approval of the
Preliminary Plans are approved by the parties as provided above, Tenant shall
submit two copies of the Working Drawings to Landlord for its review and
approval in its good faith discretion. Within ten (10) days after receipt of the
Working Drawings, Landlord shall notify Tenant in writing that (i) Landlord
approves of such Working Drawings, or (ii) Landlord disapproves of such Working
Drawings, the basis for disapproval and the changes requested by Landlord.
Tenant shall cause the Working Drawings to be revised and shall submit the
revised Working Drawings to Landlord for its review and approval as provided in
this section. The Working Drawings approved in writing by the parties shall be
referred to as the “Final Plans.”
(c)    General. It is the responsibility of Tenant to assure that the Final
Plans and the Tenant Improvements constructed thereunder conform to all of the
Applicable Laws. Tenant shall submit to Landlord one (1) reproducible and four
(4) prints of the Final Plans and an electronic unlocked version in CAD format.
2.2    Selection and Approval of Certain Contractors. Any subcontractor
performing any work on the life safety or alarm systems or work affecting the
roof shall be subject to Landlord’s prior written approval in its sole and
absolute discretion and Landlord may require the Tenant use Landlord’s
contractor or a specific subcontractor for any such work. Landlord shall provide
written notice of approval or disapproval within five (5) business days after
Tenant’s request for such approval. The construction contract shall be subject
to the prior written reasonable approval of Landlord and shall require, among
other things, that the Contractor (a) obtain and deliver to Landlord evidence of
insurance required by Landlord, and (b) execute, obtain and deliver to Tenant
lien waivers in the form required under Applicable Law from the Contractor and
all of its subcontractors and suppliers, and (c) monthly progress payments, with
a ten percent (10%) retention, and (d) such other documents as the lender under
any deed of trust may require.
2.3    Information Provided by Landlord. Acceptance or approval of any plan,
drawing or specification, including, without limitation, the Preliminary Plans
and the Final Plans, by Landlord shall not constitute the assumption of any
responsibility by Landlord for the accuracy or sufficiency of such plans and
material, and Tenant shall be solely responsible therefor. Tenant agrees and
understands that the review of all plans pursuant to the Lease or this
Exhibit by Landlord is to protect the interests of Landlord in the Building, and
Landlord shall not be the guarantor of, nor responsible for, the correctness,
completeness or accuracy of any such plans or compliance of such plans with
Applicable Laws. Any information that may have been furnished to Tenant by
Landlord or others about the mechanical, electrical, structural, plumbing or
geological (including soil and sub-soil) characteristics of the Building or
Project (hereinafter referred to as the “Site Characteristics”) are for Tenant’s
convenience only, and Landlord does not represent or warrant that the Site
Characteristics are accurate, complete or correct or that the Site
Characteristics are as indicated. Any


-4-



--------------------------------------------------------------------------------





information that has been furnished by Landlord to Tenant has been delivered on
the expressed condition and understanding that Tenant will independently verify
whether such information is accurate, complete or correct and not rely on such
information provided by Landlord.
2.4    No Responsibility of Landlord. Landlord’s approval of any plans,
including, without limitation, the Preliminary Plans or the Final Plans, shall
not: (i) constitute an opinion or agreement by Landlord that such plans and
Tenant Improvements are in compliance with all Applicable Laws, (ii) impose any
present or future liability on Landlord; (iii) constitute a waiver of Landlord’s
rights hereunder or under the Lease or this Exhibit; (iv) impose on Landlord any
responsibility for a design and/or construction defect or fault in the Tenant
Improvements, or (v) constitute a representation or warranty regarding the
accuracy, completeness or correctness thereof.
2.5    Actual Review Costs. Tenant shall pay to Landlord its actual costs
incurred by its architect in reviewing and approving the Preliminary Plans,
Working Drawings and Final Plans. All such reimbursements shall be made within
ten (10) days after receipt of written invoice for same.
2.6    Changes. After approval of the Preliminary Plans or Final Plans by
Landlord and Tenant, any changes in the Preliminary Plans or Final Plans shall
require the prior written consent of Landlord in its sole and absolute
discretion and the parties shall follow the same process as was required under
section 2.1 for approval of plans. Any change requested by Tenant that is
approved in writing by Landlord shall be prepared by the Architect and shall be
subject to the review and approval of Landlord’s architect in its sole and
absolute discretion. The cost of such changes, including the cost to revise such
plans, obtain any additional permits and construct any additional improvements
required as a result thereof, and the cost for materials and labor, and all
other additional costs incurred by Landlord from resulting delays in completing
the Tenant Improvements, shall be included as part of the Construction Costs for
the Tenant Improvements.
2.7    Construction Budget for Tenant Improvements. After approval of the Final
Plans by Landlord and Tenant as provided above, Tenant shall prepare a detailed
estimate of the Construction Costs for the Tenant Improvements. Tenant shall
deliver a copy of the construction budget to Landlord.
2.8    Building Permits and Approvals. Not later than after approval by Landlord
and Tenant of the Final Plans and Construction Budget as provided above, Tenant
or its Contractor shall submit the Final Plans to the appropriate governmental
body for plan checking and all building permits and other governmental and
quasi-governmental approvals.
2.9    Conduct of Work. Tenant shall confine the construction activity to within
the Premises as much as possible and shall work in an orderly manner removing
trash and debris from the project on a daily basis. At no time will pipes,
wires, boards or other construction materials cross public areas where harm
could be caused to the public. All such work shall be undertaken in strict
compliance with all Applicable Laws and Landlord rules and regulations. If
Tenant fails to comply with these requirements, Landlord shall have the right,
but not the obligation, to cause remedial action (at Tenant’s cost) as deemed
necessary by Landlord to protect the public. Tenant shall


-5-



--------------------------------------------------------------------------------





complete construction of the Tenant Improvements free and clear of all liens,
security interests and encumbrances of any kind.
(a)    Pre-construction Submittals to Landlord. A minimum of ten (10) days prior
to the commencement of construction, Tenant shall submit the following items to
Landlord:
(1)    A certificate setting forth the proposed commencement date of
construction and the estimated completion dates of construction work, fixturing
work and projected opening date;
(2)    Certificates of all insurance required under the Lease and this Exhibit;
(3)    Copies of all building permits, and all other permits and approvals
required by governmental agencies to construct the Tenant Improvements; and
(4)    Copies of the construction contract with Tenant’s Contractor.
(b)    Delays. Tenant shall with reasonable diligence prosecute construction of
the Tenant Improvements to complete all work by the Commencement Date. Any delay
in completing such work, including any delay as a result of governmental delays,
acts of God and other events beyond the control of Tenant, shall not extend or
delay the time for the commencement of payment Rent or any other sum under the
Lease.
(c)    Correction of Work. Landlord may reject any portion of the Tenant
Improvements which is defective or not in conformity with the Final Plans.
Landlord shall not be responsible for correcting the portions of the Tenant
Improvements which were defective or not in compliance with the Final Plans; all
such work shall be the responsibility of Tenant at its sole cost and expense.
2.10    Notice of Completion; Cony of Record set of Plans. Within ten (10) days
after completion of construction of the Tenant Improvements, Tenant shall cause
a notice of completion (or the equivalent notice required under local law to
provide notice to all contractors, subcontractors and materialmen that the work
is completed and the time for filing any mechanic’s lien is running) to be
recorded in the Official Records of the County where the Building is located,
and shall furnish a copy thereof to Landlord upon such recordation. If Tenant
fails to do so, Landlord may execute and file the same on behalf of Tenant as
Tenant’s agent for such purpose, at Tenant’s sole cost and expense. At the
conclusion of construction: (i) Tenant shall cause the Architect and Contractor
(A) to update the Final Plans as necessary to reflect all changes made to the
Final Plans during the course of construction, (B) to certify to the best of
their knowledge that the “record-set” of as-built drawings are true and correct,
which certification shall survive the expiration or termination of this Lease,
and (C) to deliver to Landlord two (2) sets of copies of such record set of
drawings within ninety (90) days following issuance of a certificate of
occupancy for the Premises; and (ii) Tenant shall deliver to Landlord a copy of
all signed building permits and certificates of occupancy, and all warranties,
guaranties, and operating manuals and information relating to the improvements,
equipment and systems in the Premises.


-6-



--------------------------------------------------------------------------------





2.11    Tenant’s Parties and Insurance. The Contractor and all subcontractors,
laborers, materialmen, and suppliers used by Tenant collectively shall be
referred to as “Tenant’s Parties”.
(a)    Indemnity. Tenant’s indemnity of Landlord as set forth in the Lease shall
also apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to any act or omission of Tenant or Tenant’s
Parties, or any one directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the Tenant
Improvements and/or Tenant’s disapproval of all or any portion of any request
for payment.
(b)    Requirements of Tenant’s Parties. Each of Tenant’s Parties shall
guarantee to Tenant and for the benefit of Landlord that the portion of the
Tenant Improvements for which it is responsible shall be free from any defects
in workmanship and materials for a period of not less than one (1) year from the
date of completion thereof. Each of Tenant’s Parties shall be responsible for
the replacement or repair, without additional charge, of all work done or
furnished in accordance with its contract that shall become defective within one
(1) year after the later to occur of (i) completion of the work performed by
such contractor or subcontractors, and (ii) the date when the Tenant
Improvements have been Substantially Completed. The correction of such work
shall include, without additional charge, all additional expenses and damages
incurred in connection with such removal or replacement of all or any part of
the Tenant Improvements, and/or the Building and/or common areas that may be
damaged or disturbed thereby. All such warranties or guarantees as to material
or workmanship of or with respect to the Tenant Improvements shall be contained
in the construction contract or subcontract and shall be written such that such
guarantees or warranties shall inure to the benefit of both Landlord and Tenant,
as their respective interests may appear, and can be directly enforced by
either. Tenant covenants to give to Landlord any assignment or other assurances
which may be necessary to effect such right of direct enforcement.
(c)    Insurance Requirements. In addition to the insurance requirements set
forth in the Lease, Tenant shall comply with the following requirements:
(1)    General Coverages. All of Tenant’s Parties shall carry worker’s
compensation insurance covering all of their respective employees, and shall
also carry commercial liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in the Lease.
(2)    Special Coverage. Tenant shall carry “Builder’s All Risk” insurance in an
amount approved by Landlord covering the construction of the Tenant
Improvements, and such other insurance as Landlord may require. Such insurance
shall be in amounts and shall include such extended coverage endorsements as may
be reasonably required by Landlord including, but not limited to, the
requirement that all of Tenant’s Parties shall carry excess liability and
Products and Completed Operation Coverage insurance, each in amounts not less
than $1,000,000 per incident, $2,000,000 in aggregate, and in form and with
companies as are required to be carried by Tenant as set forth in the Lease.
(3)    General Terms. Certificates for all insurance carried pursuant to the
foregoing sections shall be delivered to Landlord before the commencement of
construction of the


-7-



--------------------------------------------------------------------------------





Tenant Improvements and before the Contractor’s equipment is moved onto the
site. All such policies of insurance must contain a provision that the company
writing said policy will give Landlord thirty (30) days’ prior written notice of
any cancellation or lapse of the effective date or any reduction in the amounts
of such insurance. In the event that the Tenant Improvements are damaged by any
cause during the course of the construction thereof, Tenant shall immediately
repair the same at Tenant’s sole cost and expense. Tenant’s Parties shall
maintain all of the foregoing insurance coverage in force until the Tenant
Improvements are fully completed and accepted by Landlord, except for any
Products and Completed Operation Coverage insurance required by Landlord, which
is to be maintained for ten (10) years following completion of the work and
acceptance by Landlord and Tenant. All policies carried under this section shall
insure Landlord and Tenant, as their interests may appear, as well as Contractor
and Tenant’s Parties. All insurance, except Workers’ Compensation, maintained by
Tenant’s Parties shall preclude or waive subrogation claims by the insurer
against anyone insured thereunder. Such insurance shall provide that it is
primary insurance as respects the Landlord and that any other insurance
maintained by Landlord is excess and noncontributing with the insurance required
hereunder. The requirements for the foregoing insurance shall not derogate from
the provisions for indemnification of Landlord by Tenant under the Lease or this
Exhibit.
2.12    Labor Matters. Tenant shall perform or cause Tenant’s contractor to
perform all work in the making and/or installation of any repairs, alterations
or improvements in a manner so as to avoid any labor dispute which causes or is
likely to cause stoppage or impairment of work or delivery service or any other
services in the Project. In the event there shall be any such stoppage or
impairment as the result of any such labor dispute or potential labor dispute,
Tenant shall immediately undertake such actions as may be necessary to eliminate
such dispute or potential dispute, including, but not limited to, (a) removing
all disputants from the job site until such time as the labor dispute no longer
exists, (b) seeking an injunction in the event of a breach of contract between
Tenant and Tenant’s contractor, and (c) filing appropriate unfair labor practice
charges in the event of a union jurisdictional dispute.
2.13    Temporary Facilities During Construction. Tenant shall obtain in its
name and pay for all temporary utility facilities, and the removal of debris, as
necessary and required in connection with the construction of the Premises.
Storage of Tenant’s contractors’ construction material, tools, equipment and
debris shall be confined to the Premises and any other areas which may be
designated for such purposes by Landlord. Landlord shall not be responsible for
any loss or damage to Tenant’s and/or Tenant’s contractors’ equipment. In no
event shall any materials or debris be stored in the malls or service or exit
corridors of the Project.
2.14    Miscellaneous. The Tenant Improvements shall be subject to the
inspection and approval of Landlord and its supervisory personnel. All
contractors engaged by Tenant shall be bondable, licensed contractors,
possessing good labor relations, capable of performing quality workmanship.
15.16    Construction Administrative Fee. Landlord, or an agent of Landlord,
shall be paid a construction administrative fee (the “Construction
Administrative Fee”) equal to one and one-half percent (1.5%) of the amount of
the Constructions Costs for the Tenant Improvements. The


-8-



--------------------------------------------------------------------------------





Construction Administrative Fee shall be included in the Construction Costs.
Landlord shall deduct from Landlord’s Allowance and pay its agent the amount of
Construction Administrative Fee on a monthly basis. Tenant shall be responsible
for payment of the Construction Administrative Fee to the extent Construction
Costs exceed the Landlord’s Allowance.
ARTICLE 3 PAYMENT OF CONSTRUCTIONS COSTS
3.1    Payment of Costs. Tenant shall pay for the Tenant Improvements, except
for the Landlord’s Allowance which Landlord shall advance as hereinafter
provided. Landlord shall only be responsible for payment of up to the amount of
Landlord’s Allowance for the Tenant Improvements. If the Construction Costs for
the Tenant Improvements are greater than the amount of the Landlord’s Allowance,
Tenant shall be solely responsible for such additional costs.
3.2    Payment by Landlord. Landlord shall make one payment of the Landlord’s
Allowance within thirty (30) days after receipt by Landlord of (i) the final
certificate of occupancy for the Premises, (ii) copies of all applicable
building permits reflecting final sign-off by the local governmental authority,
(iii) a copy of the as-built Final Plans for the Tenant Improvements, and
(iv) unconditional lien waivers from the general contractor and all
subcontractors and suppliers (v) receipt and approval by Landlord of the
Architect’s certificate referred to in the definition of Substantial Completion
in this Exhibit, which approval shall not be unreasonably withheld.
ARTICLE 4 GENERAL PROVISIONS
4.1    Bonds. Upon the request of Landlord prior to commencing construction of
the Tenant Improvements, Tenant shall deliver to Landlord certified copies of a
bond issued by a surety company authorized to do business in the state where the
Building is located and reasonably accepted to Landlord in principal amount not
less than the full amount of the Tenant Improvement Construction Costs, issued
on behalf of Tenant’s general contractor, naming Tenant and Landlord (and if
requested by Landlord, its lender under any deed of trust or other financing
instrument affecting the Project or any portion thereof) as dual obligees.
Notwithstanding the delivery by Tenant of such bond, Tenant shall pay promptly
for all labor and materials supplied to Tenant in connection with the
construction of the Tenant Improvements, shall not cause or permit any liens for
such labor or materials to attach to the Land or the Building, and shall bond or
discharge any such lien which may be filed or recorded within fifteen (15) days
after Tenant receives actual notice of such filing or recording.
4.2    Tenant’s Representative. Tenant hereby authorizes Shannon Holt of Tenant
as Tenant’s representative to act on its behalf and represents its interests
with respect to all matters which pertain to the construction of Tenant
Improvements, and to make decisions binding upon Tenant with respect to such
matters.






-9-



--------------------------------------------------------------------------------






EXHIBIT D - ACCEPTANCE AGREEMENT
ACCEPTANCE AGREEMENT
This Acceptance Agreement is made as of ____________, by and between the parties
hereto with regard to that certain Lease dated ____________, by and between DWF
III Walsh Bowers, LLC, a Delaware limited liability company, as Landlord
(“Landlord”), and Miramar Labs, Inc., a Delaware corporation, as Tenant
(“Tenant”), affecting those premises located at 2790 Walsh Avenue, Santa Clara,
California. The parties hereto agree as follows:
1.
Landlord delivered possession of the Premises to Tenant on ____________, with
all improvements and work, if any, required of completed in a good and
workmanlike manner and otherwise in the condition required under the Lease and
Tenant accepted possession of the Premises.

2.
The Commencement Date of the Lease Term for the Premises is ____________, and
the Lease Term for the Premises expires on ____________, unless sooner
terminated according to the terms of the Lease.

3.
Each party represents and warrants to the other that it is duly authorized to
enter into this document and perform its obligations without the consent or
approval of any other party and that the person signing on its behalf is duly
authorized to sign on behalf of such party.

LANDLORD:
 
TENANT:
 
 
 
 
 
DWF III WALSH BOWERS, LLC,
 
MIRAMAR LABS, INC.,
a Delaware limited liability company
 
a Delaware corporation
 
 
 
 
 
By:
Divco West Real Estate Services, Inc.,
 
By:
 
 
a Delaware corporation
 
 
 
 
Its Agent
 
Name:
 
 
 
 
 
 
By:
 
 
Title:
 
 
 
 
 
 
Name:
 
 
Dated:
 
 
 
 
 
 
Its:
 
 
 
 
 
 
 
 
 
Dated:
 
 
 
 







7782265_1.docx

--------------------------------------------------------------------------------






EXHIBIT E — OPTION TO EXTEND
This Exhibit E (this “Exhibit”) is made in connection with and is a part of that
certain Lease by and between DWF III Walsh Bowers, LLC, a Delaware limited
liability company, as Landlord, and Miramar Labs, Inc., a Delaware, as Tenant,
(the “Lease”).
1.Definitions and Conflict. All capitalized terms referred to in this
Exhibit shall have the same meaning as provided in the Lease, except as
expressly provided to the contrary in this Exhibit. In case of any conflict
between any term or provision of the Lease and any exhibits attached thereto and
this Exhibit, this Exhibit shall control.
2.    Option to Extend and Rent During the Extended Period: Tenant shall have
one option to extend the original Term of the Lease for a period of five (5)
years (the period shall be referred to as the “Extension Period”) by giving
written notice of exercise of such option (“Extension Option Notice”) at least
two hundred seventy (270) days, but not more than three hundred sixty-five (365)
days, prior to the expiration of the Term. The Extension Period shall commence,
if at all, immediately following the expiration of the original Term of the
Lease. If Tenant is in default under any term or provision of the Lease on the
date of giving an Extension Option Notice, or if Tenant is in default under any
term or provision of the Lease on the date of the applicable Extension Period is
to commence, the Extension Period at the option of Landlord shall not commence
and the Lease shall expire at the end of original Term. The Extension Period
shall be upon all of the terms and provisions of the Lease, except that (i) the
Base Monthly Rent during such Extension Period shall be one hundred percent
(100%) of then Fair Market Rent, but not less than the Base Monthly Rent payable
during the last month prior to the commencement of the Extension Period,
(ii) any work, allowance, free rent, or concession provided by Landlord in
connection with the commencement of the initial Term shall not apply; and
(iii) Tenant shall not have any additional option to extend.
2.1    Fair Market Rent. The term “Fair Market Rent” for purposes of determining
Base Monthly Rent during the Extension Period shall mean the greater of (i) the
Base Monthly Rent payable during the last month prior to the commencement of the
Extension Period, or (ii) the base monthly rent generally applicable to similar
triple net leases at comparable class buildings of comparable size, age, quality
of the Premises in the Santa Clara area projected as of the first day of the
Extension Period by giving due consideration for the quality of the Building and
improvements therein (including the quality of the then existing improvements in
the Premises), the quality of the tenants’ credit, for a term comparable to the
Extension Period at the time the commencement of the Extension Period is
scheduled to commence, and for comparable space that is not subleased or subject
to another party’s expansion rights or not leased to a tenant that holds an
ownership interest in the landlord, without any deduction for amortization or
cost of tenant improvements, allowances, capital improvements or commissions
whether or not incurred by Landlord, and otherwise subject to the terms and
conditions of this Lease that will be applicable during the Extension Period.
2.2    Procedure to Determine Fair Market Rent. Landlord shall notify Tenant in
writing of Landlord’s determination of the Fair Market Rent (“Landlord’s FMR”)
within thirty (30) days after receipt of the Extension Option Notice. Within
thirty (30) days after receipt of such written notice of Landlord’s FMR, Tenant
shall have the right either to: (i) accept Landlord’s FMR,


7782265_1.docx

--------------------------------------------------------------------------------





or (ii) elect to have the Fair Market Rent determined in accordance with the
appraisal procedure set forth below. The failure of Tenant to provide written
notice of its election under the preceding sentence shall be deemed an
acceptance of Landlord’s FMR. The election (or deemed election ) by Tenant under
this section shall be non-revocable and binding on the parties.
2.3    Appraisers. If Tenant has elected to have the Fair Market Rent determined
by an appraisal, then within ten (10) days after receipt of Tenant’s written
notice of such an election, each party, by giving written notice to the other
party, shall appoint a broker to render a written opinion of the Fair Market
Rent for the Extension Period. Each broker must be a real estate broker licensed
in the State where the Building is located for at least five years and with at
least five years’ experience in the appraisal of rental rates of leases or in
the leasing of space in commercial buildings in the area in which the Building
is located and otherwise unaffiliated with either Landlord or Tenant. The two
brokers shall render their written opinion of the Fair Market Rent for the
Extension Period to Landlord and Tenant within thirty (30) days after the
appointment of the second broker. If the Fair Market Rent of each broker is
within three percent (3%) of each other, then the average of the two appraisals
of Fair Market Rent shall be the Fair Market Rent for the Extension Period. If
one party does not appoint its broker as provided above, then the one appointed
shall determine the Fair Market Rent. The Fair Market Rent so determined under
this section shall be binding on Landlord and Tenant.
2.4    Third Appraiser. If the Fair Market Rent determined by the brokers is
more than three percent (3%) apart, then the two brokers shall pick a third
broker within ten (10) days after the two brokers have rendered their opinions
of Fair Market Rent as provided above. If the two brokers are unable to agree on
the third broker within said ten (10) day period, Landlord and Tenant shall
mutually agree on the third broker within ten (10) days thereafter. If the
parties do not agree on a third qualified broker within ten (10) days, then at
the request of either Landlord or Tenant, such third broker shall be promptly
appointed by the then Presiding Judge of the Superior Court of the State of
California for the County where the Building is located. The third broker shall
be a person who has not previously acted in such capacity for either party and
must meet the qualifications stated above.
2.5    Impartial Appraisal. Within thirty (30) days after its appointment, the
third broker (the “Third Party”), shall render its written opinion by selecting
the Fair Market Rent made Landlord’s or Tenant’s broker to be the Fair Market
Rent for the Extension Period. The Third Party may not offer any different
opinion or recommendation of Fair Market Rent. The Fair Market Rent determined
in accordance with the foregoing procedure shall be binding on the parties.
2.6    Appraisal Costs. Each party shall bear the cost of its own appraiser and
one-half (1/2) the cost of the third appraiser, unless the Fair Market Rent of
the Third Opinion is within five percent (5%) Landlord’s FMR, in which case
Tenant shall bear the entire cost of the third appraiser.
2.7    Acknowledgment of Rent. After the Fair Market Rent for the Extension
Period has been established in accordance with the foregoing procedure, Landlord
and Tenant shall


-2-



--------------------------------------------------------------------------------





promptly execute an amendment to the Lease to reflect the minimum monthly rent
for the Extension Period.
2.8    Personal Option. The foregoing option to extend is personal to the
original Tenant signing the Lease (and its affiliates), but may not be assigned
or transferred to or exercised by any other assignee, sublessee or transferee
under a Transfer.






-3-



--------------------------------------------------------------------------------






EXHIBIT F — HAZARDOUS MATERIAL DISCLOSURE CERTIFICATE
Initially, the information provided by you in this Hazardous Materials
Disclosure Certificate is necessary for the Landlord (identified below) to
evaluate and finalize a lease agreement with you as Tenant. After a lease
agreement is signed by you and the Landlord (the “Lease Agreement”), on an
annual basis in accordance with the Lease Agreement, you are to provide an
update to the information initially provided by you in this certificate. Any and
all capitalized terms used herein, which are not otherwise defined herein, shall
have the same meaning ascribed to such term in the Lease Agreement. Any
questions regarding this certificate should be directed to, and when completed,
the certificate should be delivered to:
Landlord:    DWF III Walsh Bowers, LLC
c/o Divco West Real Estate Services, Inc.
575 Market Street, 35th Floor
San Francisco, CA 94015
Attn.: Property Management
Name of (Prospective) Tenant: Miramar Labs
Mailing Address:
 
 
 
 
 
 
 
 
Contact Person, Title and Telephone Number(s):
 
 
 
 
 
 
 
Contact Person for Hazardous Waste Materials Management and Manifests and
Telephone Number(s):
 
 
 
 
 
 

Address of (Prospective) Premises: 2790 Walsh Avenue, Santa Clara, California.
Length of (Prospective) Initial Term:
 

1.General Information:
Describe the initial proposed operations to take place in, on, or about the
Premises, including, without limitation, principal products processed,
manufactured or assembled services and activities to be provided or otherwise
conducted. Existing Tenants should describe any proposed changes to on-going
operations.
 
 
 
 



7782265_1.docx

--------------------------------------------------------------------------------





2.    Use, Storage and Disposal of Hazardous Materials
2.1        Will any Hazardous Materials be used, generated, stored or disposed
of in, on or about the Premises? Existing Tenants should describe any Hazardous
Materials which continue to be used, generated, stored or disposed of in, on or
about the Premises.
Wastes
Yes [ ]
No [ ]
Chemical Products
Yes [ ]
No [ ]
Other
Yes [ ]
No [ ]

If Yes is marked, please explain:
 
 
 
 
 



2.2        If Yes is marked in Section 2.1, attach as Schedule 1 a list of any
Hazardous Materials to be used, generated, stored or disposed of in, on or about
the Premises, including the applicable hazard class and an estimate of the
quantities of such Hazardous Materials at any given time; estimated annual
throughput; the proposed location(s) and method of storage (excluding nominal
amounts of ordinary household cleaners and janitorial supplies which are not
regulated by any Environmental Laws); and the proposed location(s) and method of
disposal for each Hazardous Material, including, the estimated frequency, and
the proposed contractors or subcontractors. Existing Tenants should attach a
list setting forth the information requested above and such list should include
actual data from on-going operations and the identification of any variations in
such information from the prior year’s certificate.
3.    Storage Tanks and Sumps
3.1        Is any above or below ground storage of gasoline, diesel, petroleum,
or other Hazardous Materials in tanks or sumps proposed in, on or about the
Premises? Existing Tenants should describe any such actual or proposed
activities.
Yes [ ]    No [ ]
If yes, please explain:
 



4.    Waste Management


-2-



--------------------------------------------------------------------------------





4.1        Has your company been issued an EPA Hazardous Waste Generator I.D.
Number? Existing Tenants should describe any additional identification numbers
issued since the previous certificate.
Yes [ ]    No [ ]
4.2        Has your company filed a biennial or quarterly reports as a hazardous
waste generator? Existing Tenants should describe any new reports filed.
Yes [ ]    No [ ]
If yes, attach a copy of the most recent report filed.
5.    Wastewater Treatment and Discharge
5.1    Will your company discharge wastewater or other wastes to:
 
 storm drain?
 
 sewer?
 
 surface water?
 
 no wastewater or other wastes discharged.



Existing Tenants should indicate any actual discharges. If so, describe the
nature of any proposed or actual discharge(s).
 
 
 
 

5.2    Will any such wastewater or waste be treated before discharge?
Yes [ ]    No [ ]
If yes, describe the type of treatment proposed to be conducted. Existing
Tenants should describe the actual treatment conducted.
 
 
 
 

6.    Air Discharges
6.1        Do you plan for any air filtration systems or stacks to be used in
your company’s operations in, on or about the Premises that will discharge into
the air; and will such air emissions be monitored? Existing Tenants should
indicate whether or not there are any such air filtration systems or stacks in
use in, on or about the Premises which discharge into the air and whether such
air emissions are being monitored.


-3-



--------------------------------------------------------------------------------





Yes [ ]    No [ ]
If yes, please describe:
 
 
 
 
 

6.2        Do you propose to operate any of the following types of equipment, or
any other equipment requiring an air emissions permit? Existing Tenants should
specify any such equipment being operated in, on or about the Premises.
 
Spray booth(s)
 
Incinerator(s)
 
Dip tank(s)
 
Other (Please describe)
 
Drying oven(s)
 
No Equipment Requiring Air Permits



If yes, please describe:
 
 
 
 
 

7.    Hazardous Materials Disclosures
7.1        Has your company prepared or will it be required to prepare a
Hazardous Materials management plan (“Management Plan”) pursuant to Fire
Department or other governmental or regulatory agencies’ requirements? Existing
Tenants should indicate whether or not a Management Plan is required and has
been prepared.
Yes [ ]    No [ ]
If yes, attach a copy of the Management Plan. Existing Tenants should attach a
copy of any required updates to the Management Plan.
7.2        Are any of the Hazardous Materials, and in particular chemicals,
proposed to be used in your operations in, on or about the Premises regulated
under Proposition 65? Existing Tenants should indicate whether or not there are
any new Hazardous Materials being so used which are regulated under Proposition
65.
Yes [ ]    No [ ]
If yes, please explain:
 
 
 
 
 





-4-



--------------------------------------------------------------------------------





8.    Enforcement Actions and Complaints
8.1        With respect to Hazardous Materials or Environmental Laws, has your
company ever been subject to any agency enforcement actions, administrative
orders, or consent decrees or has your company received requests for
information, notice or demand letters, or any other inquiries regarding its
operations? Existing Tenants should indicate whether or not any such actions,
orders or decrees have been, or are in the process of being, undertaken or if
any such requests have been received.
Yes [ ]    No [ ]
If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents. Existing Tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the Lease Agreement.
 
 
 
 

8.2        Have there ever been, or are there now pending, any lawsuits against
your company regarding any environmental or health and safety concerns?
Yes [ ]    No [ ]
If yes, describe any such lawsuits and attach copies of the complaint(s),
cross-complaint(s), pleadings and all other documents related thereto as
requested by Landlord. Existing Tenants should describe and attach a copy of any
new complaint(s), cross-complaint(s), pleadings and other related documents not
already delivered to Landlord pursuant to the Lease Agreement.
 
 
 
 

8.3        Have there been any problems or complaints from adjacent Tenants,
owners or other neighbors at your company’s current facility with regard to
environmental or health and safety concerns? Existing Tenants should indicate
whether or not there have been any such problems or complaints from adjacent
Tenants, owners or other neighbors at, about or near the Premises.
Yes [ ]    No [ ]


-5-



--------------------------------------------------------------------------------





If yes, please describe. Existing Tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the Lease
Agreement.
 
 
 
 

9.    Permits and Licenses
9.1        Attach copies of all Hazardous Materials permits and licenses
including a Transporter Permit number issued to your company with respect to its
proposed operations in, on or about the Premises, including, without limitation,
any wastewater discharge permits, air emissions permits, and use permits or
approvals. Existing Tenants should attach copies of any new permits and licenses
as well as any renewals of permits or licenses previously issued.
The undersigned hereby acknowledges and agrees that (A) this Hazardous Materials
Disclosure Certificate is being delivered in connection with, and as required
by, Landlord in connection with the evaluation and finalization of a Lease
Agreement and will be attached thereto as an exhibit; (B) that this Hazardous
Materials Disclosure Certificate is being delivered in accordance with, and as
required by, the provisions of the Lease Agreement; and (C) that Tenant shall
have and retain full and complete responsibility and liability with respect to
any of the Hazardous Materials disclosed in the Hazardous Material Certificate
notwithstanding Landlord’s/Tenant’s receipt and/or approval of such certificate.
Tenant further agrees that none of the following described acts or events shall
be construed or otherwise interpreted as either (a) excusing, diminishing or
otherwise limiting Tenant from the requirement to fully and faithfully perform
its obligations under the Lease with respect to Hazardous Materials, or
(b) imposing upon Landlord, directly or indirectly, any duty or liability with
respect to any such Hazardous Materials, including, without limitation, any duty
on Landlord to investigate or otherwise verify the accuracy of the
representations and statements made therein or to ensure that Tenant is in
compliance with all Environmental Laws; (i) the delivery of such certificate to
Landlord and/or Landlord’s acceptance of such certificate, (ii) Landlord’s
review and approval of such certificate, (iii) Landlord’s failure to obtain such
certificate from Tenant at any time, or (iv) Landlord’s actual or constructive
knowledge of the types and quantities of Hazardous Materials being used, stored,
generated, disposed of or transported on or about the Premises by Tenant or
Tenant’s Representatives. Notwithstanding the foregoing or anything to the
contrary contained herein, the undersigned acknowledges and agrees that Landlord
and its partners, lenders and representatives may, and will, rely upon the
statements, representations, warranties, and certifications made herein and the
truthfulness thereof in entering into the Lease Agreement and the continuance
thereof throughout the term, and any renewals thereof, of the Lease Agreement.
I (print name) ________________________, acting with full authority to bind the
(proposed) Tenant and on behalf of the (proposed) Tenant, certify, represent and
warrant that the information contained in this certificate is true and correct.


-6-



--------------------------------------------------------------------------------





(Prospective) Tenant:

By:
 
Title:
 
Date:
 









-7-



--------------------------------------------------------------------------------






SCHEDULE I
TO HAZARDOUS MATERIALS DISCLOSURE CERTIFICATE






7782265_1.docx

--------------------------------------------------------------------------------






HAZARDOUS MATERIAL DISCLOSURE CERTIFICATE
Initially, the information provided by you in this Hazardous Materials
Disclosure Certificate is necessary for the Landlord (identified below) to
evaluate and finalize a lease agreement with you as Tenant. After a lease
agreement is signed by you and the Landlord (the “Lease Agreement”), on an
annual basis in accordance with the Lease Agreement, you are to provide an
update to the information initially provided by you in this certificate. Any and
all capitalized terms used herein, which are not otherwise defined herein, shall
have the same meaning ascribed to such term in the Lease Agreement. Any
questions regarding this certificate should be directed to, and when completed,
the certificate should be delivered to:
Landlord:    DWF III Walsh Bowers, LLC
c/o Divco West Real Estate Services, Inc.
575 Market Street, 35th Floor
San Francisco, CA 94015
Attn.: Property Management
Name of (Prospective) Tenant: Miramar Labs
Mailing Address:
445 Indio Way Sunnyvale, CA 94085

Contact Person, Title and Telephone Number(s):
 Cynthia Kada, Director of Quality Assurance,
 (408) 940-8723
 

Contact Person for Hazardous Waste Materials Management and Manifests and
Telephone Number(s):
 Sara Nakamura, Tel: 408-940-8722 or Cynthia Kada, Tel: 408-940-8723

Address of (Prospective) Premises: 2790 Walsh Road, Santa Clara, California.
Length of (Prospective) Initial Term:
5 years
 
 

1.    General Information:
Describe the initial proposed operations to take place in, on, or about the
Premises, including, without limitation, principal products processed,
manufactured or assembled services and activities to be provided or otherwise
conducted. Existing Tenants should describe any proposed changes to on-going
operations.
 
 
 
 

2.    Use, Storage and Disposal of Hazardous Materials


7782265_1.docx

--------------------------------------------------------------------------------





2.3        Will any Hazardous Materials be used, generated, stored or disposed
of in, on or about the Premises? Existing Tenants should describe any Hazardous
Materials which continue to be used, generated, stored or disposed of in, on or
about the Premises.
Wastes
Yes [ X ]
No [ ]
Chemical Products
Yes [ X ]
No [ ]
Other
Yes [ X ]
No [ ]

If Yes is marked, please explain:
Chemical & bio hazardous wastes are generated
and temporarily stored on the premise. However, all wastes are shipped off-site
for
disposal by a Medical Waste Management company, Stericycle, formally known as
AllChem, in San Jose, CA.

2.4        If Yes is marked in Section 2.1, attach as Schedule I a list of any
Hazardous Materials to be used, generated, stored or disposed of in, on or about
the Premises, including the applicable hazard class and an estimate of the
quantities of such Hazardous Materials at any given time; estimated annual
throughput; the proposed location(s) and method of storage (excluding nominal
amounts of ordinary household cleaners and janitorial supplies which are not
regulated by any Environmental Laws); and the proposed location(s) and method of
disposal for each Hazardous Material, including, the estimated frequency, and
the proposed contractors or subcontractors. Existing Tenants should attach a
list setting forth the information requested above and such list should include
actual data from on-going operations and the identification of any variations in
such information from the prior year’s certificate.
3.    Storage Tanks and Sumps
3.2        Is any above or below ground storage of gasoline, diesel, petroleum,
or other Hazardous Materials in tanks or sumps proposed in, on or about the
Premises? Existing Tenants should describe any such actual or proposed
activities.
Yes [ ]    No [ X ]
If yes, please explain:
 
 
 
 
 



4.    Waste Management
4.3        Has your company been issued an EPA Hazardous Waste Generator I.D.
Number? Existing Tenants should describe any additional identification numbers
issued since the previous certificate.


-2-



--------------------------------------------------------------------------------





Yes [ X ]    No [ ]
4.4        Has your company filed a biennial or quarterly reports as a hazardous
waste generator? Existing Tenants should describe any new reports filed.
Yes [ ]    No [ X ]
If yes, attach a copy of the most recent report filed.
5.    Wastewater Treatment and Discharge
5.3    Will your company discharge wastewater or other wastes to:
 
 storm drain?
 
 sewer?
 
 surface water?
X
 no wastewater or other wastes discharged.



Existing Tenants should indicate any actual discharges. If so, describe the
nature of any proposed or actual discharge(s).
 
 
 
 



5.4    Will any such wastewater or waste be treated before discharge?
Yes [ ]    No [ X ]
If yes, describe the type of treatment proposed to be conducted. Existing
Tenants should describe the actual treatment conducted.
 
 
 
 



6.    Air Discharges
6.3        Do you plan for any air filtration systems or stacks to be used in
your company’s operations in, on or about the Premises that will discharge into
the air; and will such air emissions be monitored? Existing Tenants should
indicate whether or not there are any such air filtration systems or stacks in
use in, on or about the Premises which discharge into the air and whether such
air emissions are being monitored.
Yes [ ]    No [ X ]


-3-



--------------------------------------------------------------------------------





If yes, please describe:
 
 
 
 
 



6.4        Do you propose to operate any of the following types of equipment, or
any other equipment requiring an air emissions permit? Existing Tenants should
specify any such equipment being operated in, on or about the Premises.
 
Spray booth(s)
 
Incinerator(s)
 
Dip tank(s)
 
Other (Please describe)
 
Drying oven(s)
X
No Equipment Requiring Air Permits



If yes, please describe:
 
 
 
 
 



7.    Hazardous Materials Disclosures
7.1        Has your company prepared or will it be required to prepare a
Hazardous Materials management plan (“Management Plan”) pursuant to Fire
Department or other governmental or regulatory agencies’ requirements? Existing
Tenants should indicate whether or not a Management Plan is required and has
been prepared.
Yes [ ]    No [ X ]
If yes, attach a copy of the Management Plan. Existing Tenants should attach a
copy of any required updates to the Management Plan.
7.2        Are any of the Hazardous Materials, and in particular chemicals,
proposed to be used in your operations in, on or about the Premises regulated
under Proposition 65? Existing Tenants should indicate whether or not there are
any new Hazardous Materials being so used which are regulated under Proposition
65.
Yes [ ]    No [ X ]
If yes, please explain:
 
 
 
 
 





-4-



--------------------------------------------------------------------------------





8.    Enforcement Actions and Complaints
8.4        With respect to Hazardous Materials or Environmental Laws, has your
company ever been subject to any agency enforcement actions, administrative
orders, or consent decrees or has your company received requests for
information, notice or demand letters, or any other inquiries regarding its
operations? Existing Tenants should indicate whether or not any such actions,
orders or decrees have been, or are in the process of being, undertaken or if
any such requests have been received.
Yes [ ]    No [ X ]
If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents. Existing Tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the Lease Agreement.
 
 
 
 



8.5        Have there ever been, or are there now pending, any lawsuits against
your company regarding any environmental or health and safety concerns?
Yes [ ]    No [ X ]
If yes, describe any such lawsuits and attach copies of the complaint(s),
cross-complaint(s), pleadings and all other documents related thereto as
requested by Landlord. Existing Tenants should describe and attach a copy of any
new complaint(s), cross-complaint(s), pleadings and other related documents not
already delivered to Landlord pursuant to the Lease Agreement.
 
 
 
 



8.6        Have there been any problems or complaints from adjacent Tenants,
owners or other neighbors at your company’s current facility with regard to
environmental or health and safety concerns? Existing Tenants should indicate
whether or not there have been any such problems or complaints from adjacent
Tenants, owners or other neighbors at, about or near the Premises.
Yes [ ]    No [ X ]


-5-



--------------------------------------------------------------------------------





If yes, please describe. Existing Tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the Lease
Agreement.
 
 
 
 



9.    Permits and Licenses
9.2        Attach copies of all Hazardous Materials permits and licenses
including a Transporter Permit number issued to your company with respect to its
proposed operations in, on or about the Premises, including, without limitation,
any wastewater discharge permits, air emissions permits, and use permits or
approvals. Existing Tenants should attach copies of any new permits and licenses
as well as any renewals of permits or licenses previously issued.
The undersigned hereby acknowledges and agrees that (A) this Hazardous Materials
Disclosure Certificate is being delivered in connection with, and as required
by, Landlord in connection with the evaluation and finalization of a Lease
Agreement and will be attached thereto as an exhibit; (B) that this Hazardous
Materials Disclosure Certificate is being delivered in accordance with, and as
required by, the provisions of the Lease Agreement; and (C) that Tenant shall
have and retain full and complete responsibility and liability with respect to
any of the Hazardous Materials disclosed in the Hazardous Material Certificate
notwithstanding Landlord’s/Tenant’s receipt and/or approval of such certificate.
Tenant further agrees that none of the following described acts or events shall
be construed or otherwise interpreted as either (a) excusing, diminishing or
otherwise limiting Tenant from the requirement to fully and faithfully perform
its obligations under the Lease with respect to Hazardous Materials, or
(b) imposing upon Landlord, directly or indirectly, any duty or liability with
respect to any such Hazardous Materials, including, without limitation, any duty
on Landlord to investigate or otherwise verify the accuracy of the
representations and statements made therein or to ensure that Tenant is in
compliance with all Environmental Laws; (i) the delivery of such certificate to
Landlord and/or Landlord’s acceptance of such certificate, (ii) Landlord’s
review and approval of such certificate, (iii) Landlord’s failure to obtain such
certificate from Tenant at any time, or (iv) Landlord’s actual or constructive
knowledge of the types and quantities of Hazardous Materials being used, stored,
generated, disposed of or transported on or about the Premises by Tenant or
Tenant’s Representatives. Notwithstanding the foregoing or anything to the
contrary contained herein, the undersigned acknowledges and agrees that Landlord
and its partners, lenders and representatives may, and will, rely upon the
statements, representations, warranties, and certifications made herein and the
truthfulness thereof in entering into the Lease Agreement and the continuance
thereof throughout the term, and any renewals thereof, of the Lease Agreement.
I (print name) Kathy O’Shaughnessy, acting with full authority to bind the
(proposed) Tenant and on behalf of the (proposed) Tenant, certify, represent and
warrant that the information contained in this certificate is true and correct.


-6-



--------------------------------------------------------------------------------





(Prospective) Tenant:
By:
/s/ Kathy O’Shaughnessy
Title:
VP, Clinical/Regulatory/Quality Assurance
Date:
12/17/2013







-7-



--------------------------------------------------------------------------------






SCHEDULE 1
TO HAZARDOUS MATERIALS DISCLOSURE CERTIFICATE
LIST OF HAZARDOUS MATERIALS




7782265_1.docx

--------------------------------------------------------------------------------





[miramarapoleaseagreem_image3.gif]





--------------------------------------------------------------------------------





[miramarapoleaseagreem_image4.gif]





--------------------------------------------------------------------------------





[miramarapoleaseagreem_image5.gif]





--------------------------------------------------------------------------------





[miramarapoleaseagreem_image6.gif]





--------------------------------------------------------------------------------





[miramarapoleaseagreem_image7.gif]





--------------------------------------------------------------------------------





[miramarapoleaseagreem_image8.gif]





--------------------------------------------------------------------------------





[miramarapoleaseagreem_image9.gif]





--------------------------------------------------------------------------------





[miramarapoleaseagree_image10.gif]





--------------------------------------------------------------------------------





[miramarapoleaseagree_image11.gif]





--------------------------------------------------------------------------------





[miramarapoleaseagree_image12.gif]





--------------------------------------------------------------------------------





[miramarapoleaseagree_image13.gif]





--------------------------------------------------------------------------------





[miramarapoleaseagree_image14.gif]





--------------------------------------------------------------------------------





[miramarapoleaseagree_image15.gif]





--------------------------------------------------------------------------------





[miramarapoleaseagree_image16.gif]





--------------------------------------------------------------------------------





[miramarapoleaseagree_image17.gif]





--------------------------------------------------------------------------------





[miramarapoleaseagree_image18.gif]





--------------------------------------------------------------------------------





[miramarapoleaseagree_image19.gif]





--------------------------------------------------------------------------------





[miramarapoleaseagree_image20.gif]





--------------------------------------------------------------------------------





[miramarapoleaseagree_image21.gif]





--------------------------------------------------------------------------------





[miramarapoleaseagree_image22.gif]





--------------------------------------------------------------------------------





[miramarapoleaseagree_image23.gif]





--------------------------------------------------------------------------------





[miramarapoleaseagree_image24.gif]





--------------------------------------------------------------------------------





[miramarapoleaseagree_image25.gif]



